Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37885 Filed 07/16/20 Page 1 of
                                      63




                 EXHIBIT 122
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37886 Filed 07/16/20 Page 2 of
                                      63



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


                                                  Civil Action No. 5:16-cv-10444-JEL-
                                                  MKM (consolidated)
    In re Flint Water Cases
                                                  Hon. Judith E. Levy
                                                  Mag. Mona K. Majzoub



    Elnora Carthan, et al. v. Governor            Civil Action No. 5:16-cv-10444-JEL-
    Rick Snyder, et al.                           MKM




     DECLARATION OF CLIFFORD P. WEISEL, M.S., Ph.D., IN SUPPORT
         OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

   I, Clifford P. Weisel, M.S., Ph.D., state and declare as follows:

   I. INTRODUCTION

      1.   My name is Clifford P. Weisel. I am a resident of Teaneck, New Jersey. I

   am providing this Declaration in Support of Plaintiffs’ Motion for Class

   Certification. I am legally competent to provide this Declaration. I have been

   retained as an expert in exposure science, as it applies to public health, on behalf of

   a putative class as well as a subclass of children in the City of Flint who were

   exposed to Flint Water between the period of May 1, 2014 through January 5,

   2016. I have been asked to evaluate whether the drinking water levels at the

                                              1
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37887 Filed 07/16/20 Page 3 of
                                      63



   homes, schools, or day care settings of children who were in utero and up to age 10

   in the city of Flint during that time period would have exhibited increased lead in

   water due to the change in water supply to Flint River-sourced water on April 25,

   2014. I was further asked that if I was of the opinion that there was an increase in

   the water lead levels in Flint to provide assistance in defining criteria to identify

   the homes, schools and daycares where such increased lead in water would have

   caused increased lead ingestion exposure.

   II. QUALIFICATIONS

       2. I am a professor and scientist, with an expertise in exposure science. I have

   a master of science degree in analytical chemistry and a doctoral degree in

   chemical oceanography. As my Curriculum Vitae (attached as Exhibit 1) reflects,

   my current academic appointment is as a tenured Professor of Public Health at

   Rutgers, The State University of New Jersey, director of the graduate program in

   Exposure Science and member of the Environmental and Occupational Health

   Sciences Institute of Rutgers University. From 2002 to 2015 I was a tenured

   professor in the Department of Environmental and Occupational Medicine in

   Robert Wood Johnson Medical School at the University of Medicine and Dentistry

   of New Jersey, which merged with Rutgers University in 2013. I joined the

   Department of Environmental and Community Medicine (which became the

   Department of Environmental and Occupational Medicine) at Robert Wood


                                              2
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37888 Filed 07/16/20 Page 4 of
                                      63



   Johnson Medical School in the University of Medicine and Dentistry of New

   Jersey as an assistant professor in 1989 and was promoted to Associate Professor

   in 1994 and to Tenured Professor in 2002. I was Deputy Director of the Exposure

   Measurement and Assessment Division of the Environmental and Occupational

   Health Sciences Institute from 1995 to 2018 and have been the director of the

   Graduate Program of Exposure Science at Rutgers University since 1994. Prior to

   my appointment at Rutgers University I was a research scientist and adjunct

   professor at the College of Staten Island, through the research foundation of the

   City University of New York (CUNY). I had a National Research Council post-

   doctoral fellowship at the National Oceanographic and Atmospheric

   Administration from 1981-1983.

       3. I received my Ph.D. degree from the University of Rhode Island in

   Narragansett, RI in 1981, a Master of Science from the University of Rhode Island

   in Kingston, RI in 1978. A more complete statement of my credentials is contained

   in my curriculum vitae, a copy of which is attached as Exhibit 1.

       4. In terms of specific scientific expertise, since 1990, I have led multi-

   institutional and international teams of scientists, students and research fellows

   devoted to investigating exposure to environmental contaminants. I have been

   treasurer and president of the International Society of Exposure Science and was

   assistant editor of the Journal of Exposure Science and Environmental


                                             3
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37889 Filed 07/16/20 Page 5 of
                                      63



   Epidemiology from 1995 to 2002. I have received the New Jersey Center for

   Environmental Indicators Excellence Award, Forchhenner Visiting Professorship

   of Genetics at Hebrew University, and the International Society of Exposure

   Science Jerome J. Wesolowski Award in recognition of outstanding contributions

   to the knowledge and practice of human exposure science.

      5. I have been the major of advisor of 14 doctoral students and 10 post-

   doctoral fellow and committee member of 32 graduate students studying Exposure

   Science. I direct the doctoral degree program in Exposure Science and have been

   principal investigator of a National Institute of Environmental Health Sciences

   (NIEHS) T32 Training Grant Award in Exposure Science since 2011, the only

   such training grant awarded by NIEHS that has a focus on Exposure Science. I co-

   teach graduate courses in Exposure Measurement and Assessment, Environmental

   Health, and a Journal Club on Exposure Science.

      6. I have published more than 130 peer review journal articles and book

   chapters, including a book co-authored with Paul J. Lioy in 2014 entitled:

   Exposure Science: Basic Principles and Applications. Elsevier Press/Academic

   Press. These publications have included examinations of environmental exposure

   to children and exposure to lead in multiple media. I have been funded to study

   environmental exposures by numerous entities including: the National Institution

   of Environmental Health Sciences, the United States Environmental Protection


                                            4
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37890 Filed 07/16/20 Page 6 of
                                      63



   Agency, the Agency for Toxic Substance and Disease Registry/Center for Disease

   Control and Prevention, the Federal Aviation Administration, the Mickey Leland

   National Urban Air Toxic Research Center, the Health Effects Institute, the New

   Jersey Department of Health, the New Jersey Department of Environmental

   Protection, the American Chemistry Council, L’Oreal Corporation, and Exxon

   Mobile.

      7. I have served on various scientific expert panels relating to exposure

   science for various state and federal agencies. I currently am a member of the

   Board of Trustees of the Health Effects Science Institute (HESI), a standing

   member of the US Environmental Protection Agency Federal Insecticide,

   Fungicide, and Rodenticide Act (FIFRA) Scientific Advisory Panel, the US

   Environmental Protection Agency Board of Scientific Councilors for the Chemical

   Safety and Sustainability National Research Program-Human and Environmental

   Risk Assessment National Research Program Subcommittee, and the New Jersey

   Department of Environmental Protection Science Advisory Boards’ Public Health

   Standing Committee. I have been a member of several National Academy of

   Sciences Committee and multiple National Institute of Health and US

   Environmental Protection Agency review panels, among other international and

   national forums that require a scientist with expertise in exposure science.




                                             5
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37891 Filed 07/16/20 Page 7 of
                                      63



       8. The principles and methodology I employed in forming my opinion are

   based on my review and interpretation of peer-reviewed scientific literature,

   publicly available data, information obtained in the discovery process in this case

   and more than 30 years of teaching and conducting research on Exposure Science

   that are relevant to exposure to lead from drinking water. I also rely upon the

   expert declarations of colleagues (Dr. Larry Russell, and Dr. Pierre Goovaerts, as

   well as the Deposition of U.S. EPA employee, Michael Schock). It is scientifically

   valid and generally accepted to predict changes in lead exposure based on

   fundamental chemical principles of water chemistry in combination with the

   extensive site specific data regarding water lead levels, the presence of lead and

   galvanized service lines, galvanized interior pipes, lead-soldered copper plumbing,

   and other factors that affect lead water concentration in the drinking water at

   homes, schools, and day care facilities in Flint.

       9. Specific scientific treaties, articles, and publications I relied on in forming

   my opinion are referenced in the text and listed in Exhibit 2 in my List of

   References and are based on generally accepted scientific principles in the

   disciplines of exposure science and chemistry of water distribution systems.

   III. STATEMENT OF OPINION(S)

       10. Details of my opinions are provided in Section IV of this declaration and

   are summarized as follows:


                                              6
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37892 Filed 07/16/20 Page 8 of
                                      63



           a. My opinion is that children and pregnant women who consumed

              unfiltered tap water over a period of at least 90 days in Flint at

              homes, schools or daycare establishments that meet Criteria 4, 5 and

              6 in Dr. Hu’s Declaration between May 1, 2014 and January 5, 2016

              ingested increased concentrations of lead as a result of Flint’s change

              in water to the Flint River. (see Section IV, 1)

           b. It is my opinion that the failure to use appropriate corrosion control

              treatment when the water source for Flint was switched on April 25,

              2014 caused a disruption of the protective layer on the surface of

              pipes and plumbing fittings and fixtures resulting in soluble and

              particulate lead in the tap water in residences, day care centers and

              schools. (See Section IV, 2)

           c. It is my opinion that homes, day care centers, and schools that had

              lead service lines, galvanized steel service lines with connectors

              containing lead, or interior plumbing that had lead solder or other

              lead containing fittings and fixtures (i.e. structures built prior to 1986

              that did not have complete plumbing upgrades) would have increased

              lead in their tap water because of the corrosivity of the water

              resulting from the change of water source on April 25, 2014. (See

              Section IV, 3)


                                             7
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37893 Filed 07/16/20 Page 9 of
                                      63



             d. It is my opinion that water lead levels were elevated in Flint between

                 May 1, 2014 and January 5, 2016 in homes, day care centers, and

                 schools if they had service lines or interior plumbing whose properties

                 make them a likely source of lead. Further, that opinion would be true

                 even if a single or small number of water samples collected in those

                 buildings measured below the lead minimum reporting limit since

                 water lead levels vary with time and depend upon the sampling

                 conditions used. (See Section IV, 4)

      11. I have been asked, in this declaration, to apply fundamental exposure

   science principles to: (1) identify if the changes in Flint’s water source

   implemented on or about April 25, 2014 would have caused an increased level of

   lead in the distribution of water to homes, schools and daycare centers in Flint; and

   (2) if the answer to the first question is yes, then to assist in establishing the criteria

   for identification of the homes, schools and daycare establishments that were more

   likely than not to have experienced the increased levels of lead in their water.

      12. In the following paragraphs, I set out my recommendations for such a

   methodology, with the scientific rationale (facts or data considered) described in

   Section IV.

      13. Towards identifying a “subclass of injured children” I will be identifying

   what parameters would lead to exposure to lead in water that was a direct result of


                                                8
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37894 Filed 07/16/20 Page 10 of
                                       63



   the change in source of Flint’s drinking water to the Flint River. Doing so presents

   several challenges since residential tap typically varies spatially (i.e. across

   locations within the city depending on the condition and type of service line,

   connectors, and indoor plumbing at each location an individual consumes tap water

   or item prepared with tap water); and temporally (i.e. over time - the course of a

   day, week, and month, because of flushing, water flow, local pipe and interior

   plumbing conditions). Nonetheless, my approach relies upon general scientific

   principles of water chemistry, in conjunction with information about the presence

   of lead and galvanized service lines and information regarding the composition of

   lead solder, plumbing and fixtures in the interior of Flint’s housing stock. This

   approach is consistent with appropriate scientific methodologies within the

   discipline of exposure science.

      14. I have reviewed the steps set forth in the Declaration of Howard Hu that

   proposes a methodology for identification of “a subclass of injured children.” This

   declaration provides opinions related to specific criteria incorporated in Dr. Hu’s

   methodology as it relates to the “eligible period of exposure” (the period of May 1,

   2014 – January 5, 2016), as well as the likelihood of increased lead exposure in

   residences, schools and daycare centers that meet Criterion 4, 5 or 6 of Dr. Hu’s

   Declaration.




                                              9
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37895 Filed 07/16/20 Page 11 of
                                       63



   IV.    FACTS OR DATA CONSIDERED

         1.   Lead Exposures from Drinking Water to Flint Residents

         A stated in Section III,a, my overall opinion is lead exposure would have

   occurred to children and pregnant women, and therefore their fetuses, due to the

   change in water source on April 25, 2014 when they consumed tap water in Flint

   for 90 days between May 1, 2014 and January 5, 2016 if they meet Criteria 4, 5 or

   6 in Dr. Hu’s Declaration and that water was not filtered to remove lead. The

   reasons for this opinion are based on the fundamental scientific principles that

   govern how lead enters into the drinking water within a water distribution system.

   Drinking water contains lead when pipes, connectors, fittings, and/or solder used in

   the water distribution system are made of lead or have lead deposits on them and

   conditions are not maintained to minimize any release of lead into the water. Lead

   exposure associated with drinking water is a function of the lead water levels, how

   much lead is transferred to food cooked with the water, and the amount of water

   and beverages or food prepared with the water that is consumed. This declaration

   evaluates whether residents of Flint had lead ingestion exposure because of

   changes made to the source of water used in the water distribution system in Flint

   starting April 25, 2014. The initial step in that exposure assessment is to determine

   if the water lead levels were increased because of that change and if so, what

   conditions contributed to lead in the tap water in homes, day care centers, and


                                            10
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37896 Filed 07/16/20 Page 12 of
                                       63



   schools in the community. The underlying assumption for this evaluation was the

   drinking water supply for the city of Flint was changed on April 25, 2014 from

   Detroit-supplied Lake Huron water to the Flint River without implementing a

   corrosion control program to minimize lead released from pipes, connectors,

   solder, and fittings within the distribution system and interior plumbing of homes,

   day care centers, and schools. As described in detail below, my opinion is this

   would have resulted in lead being released into the drinking water into the vast

   majority of homes, schools, and day care centers that were served by the Flint

   water system, thereby exposing the residents of Flint who meet the criteria in Dr.

   Hu’s Declaration to lead.

         2.    Role of Corrosion Control on Water Lead Levels

   As stated in Section III, b, it is my opinion that the failure to use appropriate

   corrosion control treatment when the water source for Flint was switched on April

   25, 2014 caused a disruption of the protective layer on the surface of pipes and

   plumbing fittings and fixtures resulting in soluble and particulate lead in the tap

   water in residences, day care centers and schools.

         Whenever changes to a water source or treatment practice are done to a

   water distribution system, the American Water Works Association (AWWA)

   Manual on Drinking Water Systems (Hill 2011) recommends that a corrosion

   control program be “reevaluated, revised and reimplemented”. The AWWA is an


                                              11
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37897 Filed 07/16/20 Page 13 of
                                       63



   international, non-profit organization that provides guidance to ensure safe and

   clean drinking water, and to which more than 50,000 public water supply systems

   belong. A corrosion control plan is necessary so that water distribution systems

   develop a stable passivation layer, along with scale deposits, on the interior the

   metallic pipes and fittings to avoid lead reaching a consumer’s tap (USEPA

   2016a). The passivation layer is composed of insoluble oxidized metal compounds

   (e.g. lead carbonate, lead oxides, and in the presence of added phosphate - lead-

   phosphate compounds) and scale material formed when metals (e.g. iron,

   manganese, aluminum, calcium, copper) in the water precipitate onto or sorb to the

   interior surfaces of the pipes and plumbing in distribution system and premises

   being served. These layers and scale materials incorporate lead into their structure

   and their characteristics dictate how susceptible they might be to releasing

   particulate or soluble lead (Sandvig, Kwan et al. 2008, Kim and Herrera 2010,

   Triantafyllidou and Edwards 2012, USEPA 2016a). A passivation layer protects

   lead pipes, lead solder, and plumbing fittings containing lead from oxidants in the

   water and corrosion which can leach lead into the drinking water. This layer would

   have been established in the water distribution system in Flint in the decades prior

   to April 2014 when appropriate lead corrosion control was deployed with the

   Detroit-supplied Lake Huron water. When the water source was changed on April

   25, 2014, the lack of corrosion control, variable pH, and high chloride levels


                                             12
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37898 Filed 07/16/20 Page 14 of
                                       63



   resulted in a more corrosive water being delivered through the Flint water

   distribution system, altering the equilibrium necessary to maintain the passivation

   layer and the scale material (I rely on Dr. Russell’s Declaration in part as the basis

   for this, as well as the Deposition of U.S. EPA employee, Michael Schock). This

   resulted in the release of lead into the water, exposing water consumers to lead

   (Torrice 2016).

         Appropriately controlling water chemistry is the common approach used by

   water companies to keep lead levels low in the water delivered to consumers, since

   corrosive water liberates lead from pipes, solder and plumbing fittings (Renner

   2010). The US EPA addressed the issue of corrosion leading to elevated lead and

   copper levels in drinking water as part of the Lead and Copper Rule (LCR). A

   requirement of the LCR is corrosion control treatment should be used to prevent

   lead contaminating drinking water and “Corrosion control treatment means utilities

   must make drinking water less corrosive to the materials it comes into contract

   with on its way to consumers’ taps” (USEPA 2017). The change in the water’s

   characteristics and corrosive nature in the Flint water distribution system starting

   April 25, 2014 was reported by the residents who complained about the color,

   taste, and odor of their drinking water, and by the General Motors Corporation

   which switched to using water from Flint Township instead of the city of Flint due




                                             13
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37899 Filed 07/16/20 Page 15 of
                                       63



   to the corrosive effects of the water on its engine parts (Masten, Davies et al. 2016,

   Masten, Davies et al. 2019).

      When a passivation layer is disrupted the metals contained in that layer,

   including lead, are released both as dissolved metals and as small particles due to

   flaking (Dingle 2016, Torrice 2016). Lead would have been present in the

   passivation layer and scale material in the water distribution system in Flint due to

   the presence of lead service lines and older homes that had lead solder and lead

   lines in their interior plumbing. Thus, lead was released into the drinking water

   when the water source was changed for Flint and delivered to sink taps particularly

   in buildings with lead service lines, galvanized service lines, or indoor plumbing

   that included lead pipes or lead solder fitting (Lytle, Schock et al. 2019) (I also rely

   upon the deposition of U.S. EPA employee, Michael Schock).

           3.   Sources of Lead to Tap Water

   As stated in Section III, c it is my opinion that homes, day care centers, and

   schools that had lead service lines, galvanized steel service lines with connectors

   containing lead, or interior plumbing that had lead solder or other lead containing

   fittings and fixtures (i.e. structures built prior to 1986 that did not have complete

   plumbing upgrades) would have increased lead in their tap water because of the

   corrosivity of the water resulting from the change of water source on April 25,

   2014.


                                             14
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37900 Filed 07/16/20 Page 16 of
                                       63



      Lead service lines are a major source for lead in drinking water in residences,

   schools, and other buildings (Sandvig, Kwan et al. 2008). Lead service lines were

   used on a major scale beginning in the late 1800s, with it becoming the

   predominant material for water service lines in large cities by 1900 since, even

   though it was more expensive than iron pipes, it lasted longer and was more

   malleable (Rabin 2008). Lead service lines had been replaced with galvanized steel

   and more recently with copper and various plastics pipes as concern with lead

   toxicity increased. During this period the water’s corrosiveness would have

   disrupted the protective layers that had previously established on these lead service

   lines resulting in dissolved and particulate lead being in the tap water delivered to

   the consumer.

      Indoor plumbing in buildings that have lead solder connecting pipes, lead pipes,

   and fixtures containing lead are sources of lead in tap water. In 1986, Congress

   enacted the Safe Drinking Water Act Amendments (US_Congress June 19, 1986)

   requiring plumbing materials that provided water for human consumptions had to

   be ‘lead-free’, i.e. solder and flux could contain no more than 0.2% lead and pipes

   no more than 8% lead. Prior to 1986 lead solder, which is commonly 50% lead and

   50% tin, was frequently used to connect metal indoor plumbing pipes. In 2011, the

   Safe Water Drinking Act revised “lead free” to be a weighted average of 0.25%

   lead across the wetted surfaces of a pipe, pipe fitting, plumbing fitting, and fixture;


                                             15
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37901 Filed 07/16/20 Page 17 of
                                       63



   and that solder and flux not contain more that 0.2% lead. The pipes and indoor

   plumbing materials that were installed prior to the 1986 regulation would leach

   lead into the water delivered to the consumer when the more corrosive water

   contacted them. In Flint, approximately 99% of homes were built prior to 1986, so

   if they did not have their interior plumbing replaced prior to April 2016 they would

   likely have lead solder and/or lead piping present. In addition to my knowledge

   and the references cited, I rely on the declarations by Drs. Goovaerts and Russell

   for the basis for these statements.

      Galvanized steel piping has a zinc layer that contacts the drinking water and

   contains lead originating from upstream lead sources, such as lead service lines or

   lead pigtails that connect the service lines to the main (Clark, Masters et al. 2015).

   Leaching of lead from or disrupting the lining causing flakes of metals from the

   protective layers on galvanized pipe can be a major source of lead in the tap water.

      Thus, in homes, day care centers, and schools in Flint during the time period

   following the water source changeover, lead would have been mobilized into the

   drinking water from the pipes, connectors, and service lines as the passivation

   layer and scale material were disrupted. This would be from in flaking of lead

   containing metal particles and exposing the metal surfaces below that layer from

   which soluble lead would be leached (Dingle 2016, Torrice 2016). Further, the

   interior plumbing in buildings, which includes piping, fittings, solder, and fixtures


                                             16
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37902 Filed 07/16/20 Page 18 of
                                       63



   that contained lead or metal deposits would also release lead into the drinking

   water due to the corrosive nature of the water delivered to their homes

   (Triantafyllidou and Edwards 2012). The metal deposits on the surfaces listed

   above would degrade further as the corrosive water flowed through them due to

   mechanical friction of the water over the weakened layer or when the water

   remained stagnant in the pipes and fittings (i.e. contacting their interior surfaces for

   extended time periods) due to water not being used in a home for hours allowing

   chemical reactions with the layer and surfaces to occur (Schock and Lemieux

   2010, Lytle, Schock et al. 2019).

      It should be noted that prior to the change in water source on April 25, 2014,

   the sampling done to meet the lead and copper rule (LCR) indicated that the water

   supplied to Flint met the LCR requirements (Masten, Davies et al. 2016; Masten,

   Davies et al. 2019; See also, Aug. 14-2019 EGLE 0002603-4). The LCR sampling

   done in 2011, the last year that Flint was required to provide monitoring data for

   the LCR prior to the change in water sources, reported that no homes from which

   water samples were collected had levels above the minimum reporting limit of <2

   µg/L (City_of_Flint 2011). Similarly, in 2008, Flint’s LCR compliance sampling

   did not identify a single water sample above the minimum reporting limit. (Aug.

   14-2019 EGLE 0002603-4)




                                             17
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37903 Filed 07/16/20 Page 19 of
                                       63



         4.    Lead Water Level Variations in a Home over Time

   As stated in Section III, d, it is my opinion that water lead levels would be elevated

   in Flint between May 1, 2014 and January 5, 2016 in homes, day care centers, and

   schools if they had service lines or interior plumbing whose properties make them

   a likely source of lead as described above. Further, that opinion would be true

   even if a single or small number of water samples collected in those buildings were

   below the minimum reporting limit since water lead levels vary with time and

   depend upon the sampling conditions used.

         The lead concentration in drinking water varies during a single day and

   across days within a single household (Schock 1990). In addition, lead tap water

   concentrations varied among homes within Flint neighborhoods as a function of

   the type of service line, interior plumbing, and the water usage (Goovaerts 2017,

   Pieper, Martin et al. 2018). Further, the water lead levels in homes which had

   multiple samples collected over several hours in a single day, both during and after

   the crisis period were highly variable (Pieper, Tang et al. 2017, Lytle, Schock et al.

   2019).

         The amount of dissolved lead leached from fittings or pipes containing lead

   depends in part upon how long the water is stagnant, i.e. contacts fittings, solder, or

   pipes without moving, and the level of water corrosivity, while the particulate lead

   concentration is affected by the water corrosivity and water flow pattern (Clark,


                                             18
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37904 Filed 07/16/20 Page 20 of
                                       63



   Masters et al. 2014). Thus, the water lead levels can vary greatly depending upon

   how and when a water sample is collected in a home, day care center, or school.

   Samples, typically 1 liter in volume, taken when a cold water tap is first opened

   after no water was flushed through the interior plumbing for at least six hours is

   known as a first-flush draw sample (USEPA 2016b). That water is primarily in

   contact with the faucet fittings and lines immediate attached to the faucet. This

   water is what a family might consume when they first wake or in the evening if no

   one had been in the home during the day. In schools and commercial day care

   settings which have more extensive interior plumbing and specific locations

   designated for drinking, EPA recommends a 2-step sampling protocol using 250

   ml bottles after an 8 to 18-hour stagnation period, to evaluate the lead water levels

   from the “outlet” (faucet, fixture, fountain) and from the plumbing behind the wall

   (USEPA 2018).

         The first flush sample typically does not contain water from the multiple

   sections of interior plumbing or the service line, which were among the sources of

   lead to the tap water in Flint. This is because more than one liter of water, the

   volume suggested to be collected by EPA for home sampling, is usually contained

   between a faucet and the lines in the majority of the plumbing in a home leading to

   the service line. Water samples collected at different times after a tap is first

   opened can have different lead levels dependent upon how long, the flow rate, and


                                              19
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37905 Filed 07/16/20 Page 21 of
                                       63



   what portion of the plumbing the water was in contact with in homes and larger

   facilities such as schools (Schock 1990, Schock and Lemieux 2010, Deshommes,

   Andrews et al. 2016, Katner, Pieper et al. 2018, Miller-Schulze, Ishikawa et al.

   2019; See also, VATECH_00212274). When sequential water samples were taken

   in Flint homes after water corrosion protocols were put back into place, elevated

   and variable lead water levels were found (Lytle, Schock et al. 2019). The

   variation in water lead levels in sequentially collected water samples in a single

   home is because each sequential water sample had been in contact with different

   sections of the inner plumbing and the service line for hours. This resulted in

   varying amounts of lead leaching or flaking into each water sample collected.

   Lytle, Schock et al. 2019 indicated that, dependent upon the home, water volumes

   of between ~2 and ~5 liters of water had to be collected before the water that had

   contacted the service line for hours was obtained. The range in volume is because

   the length and diameter of plumbing pipes between the service line and faucets,

   and the service line itself varies among homes. The authors further indicated that

   in excess of 10 liters of water had to be collected before the water was from the

   water main and had not been sitting within the service line or interior plumbing for

   extended time periods. However, even after that amount of water was collected

   elevated lead levels were present in some samples collected.




                                            20
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37906 Filed 07/16/20 Page 22 of
                                       63



                                                                         Water collected after an

                                                                  extensive flush, which essentially

                                                                  draws water from the water main with

                                                                  minimal contact time with service

                                                                  lines and indoor plumbing, is typically

                                                                  low in lead, often at below the

                                                                  minimum reporting limit, unless the

                                                                  water movement caused flaking from

                                                                  the service line or interior plumbing.

                                                                  One reason for variations in water

                                                                  lead levels is due to sporadic flaking

                                                                  of the passivation layer and scale

                                                                  deposits. As discussed above and

    Figure 1, Schematic of how corrosion can affect               shown in Figure 1 from a Chemical
    passivation layer and lead to lead entering the water.
    From Chemical and Engineering News “How Lead
    Ended Up in Flint’s Tap Water (Torrice 2016)                  and Engineering News article (Torrice

   2016) this process begins with the corrosion of the layer. However, as water is

   flushed through the pipe small particles or flakes from the layer and scale can

   come off due mechanical stress on weakened sections. These small particles will

   result in highly variable lead concentrations in the water levels being present

   dependent on how many particles are in a particular sample and, since their release


                                                             21
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37907 Filed 07/16/20 Page 23 of
                                       63



   into the water is intermittent, exposure to residents could go undetected if a single

   or only a few samples are collected from a home (Triantafyllidou and Edwards

   2012, Clark, Masters et al. 2014). Even if the lead containing particles are

   collected in a water sample, if that water sample is not shaken completely before

   analysis, some or all of the particulate lead may not be analyzed leading to

   underestimation of the lead in the water.

         The lead water levels reported in samples collected in Flint during the water

   crisis period and subsequently, when steps were put in place to try to control

   water’s corrosion, show the variability expected to be associated with only a

   limited number of samples being collected repeatedly in individual homes, day

   care centers, or schools (Lytle, Schock et al. 2019, Mantha, Tang et al. 2020)

   (Expert Declaration of Pierre Goovaerts). That is because they represent a single

   point in time and not the entirety of the water lead levels reaching the tap and

   potentially consumed. As discussed above, Lytle, Schock et al. 2019 measured the

   water lead levels in sequential water samples collected from homes in Flint and

   related individual water samples with the portion of the plumbing that they were

   likely have been stagnant in, based on the volume of water collected. The water

   lead levels in these samples, collected after corrosion controls were implemented

   (sampling dates: 1-28 to 3-31-16, 7-12 to 7-22-16, 9-1 to 9-24-16 and 10-26 to 11-

   15-16) show evidence that soluble lead was still being leached from and particulate


                                               22
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37908 Filed 07/16/20 Page 24 of
                                       63



   lead flaked off from the service lines and interior plumbing in the homes, even

   after Flint’s water source had been switched back and corrosion control reinstated.

   Mantha, Tang et al 2020 showed similar changes in water lead levels in sequential

   samples collected in two homes after April 2016. These studies document that lead

   was entering the tap water from different segments of the interior plumbing and

   service lines of homes in Flint.

         During the crisis period, sequential water samples were measured in a single

   home in 2015 when the corrosive water was still being supplied to Flint (Pieper,

   Tang et al. 2017). This home was under investigation by the USEPA because of

   high lead water levels and had rust colored water attributed to flaking of an iron

   scale layer from the plumbing lines leading to and interior within the home. High

   variability in water lead levels was observed for soluble lead, which appeared to

   decline as the water continued to flush through the pipes. Particulate lead was also

   in the tap water sample due to its being mobilized from the surfaces of the lines at

   low and higher flow rates. Spikes in lead levels, of 3655 and 6048 µg/L, related to

   particulate lead were observed when the flow was adjusted from a low flow to a

   moderate flow. Water iron levels was also elevated in these samples, above the

   EPA secondary maximum contamination level of 0.3 mg/L. This indicates that the

   pipe and the stabilizing scale material were being corroded, which contributed to




                                            23
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37909 Filed 07/16/20 Page 25 of
                                       63



   the lead being released into the water and resulting in exposing additional lead

   surfaces to the corrosive water.

         The most extensive study of water lead concentrations across different

   homes during the crisis period included 268 homes and was done in August to

   November 2015 (Pieper, Martin et al. 2018; See also VATECH_00212274). The

   study measured lead levels in first draw (1 L), 1-minute flush (~0.5 L flush + 0.5 L

   sample), and 3-minute flush (~1L flush + 0.125ml sample) samples. The same

   homes were contacted again after water corrosion control was put back in place in

   March, 2016, July 2016, November 2016, and in August 2017, and samples were

   obtained from 186, 176, 164, and 150 homes, respectively. Of the 268 homes

   sampled during the crisis, 85% had lead levels above the Minimum Reporting

   Level (MRL) of 1 µg/L or part per billion (ppb) in the first draw sample with 17%

   of those samples exceeding the USEPA action level of 15 µg/L. All homes

   measured during the 2015 sampling period in Flint had at least one sample with

   detectable lead above the 0.1 µg/L the instrumentational detection limit (as

   discussed in Dr. Goovaerts declaration). The 90th percentile water lead level was

   26.8 µg/L and the maximum water lead level was 158.0 µg/L. While the number

   of water samples above the MRL, the number exceeding the USEPA action level,

   and the 90th percentile were lower in the 1 and 3-minute flushes water samples than

   the first flush samples, the maximum value in the 1-minute flush was higher. As


                                            24
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37910 Filed 07/16/20 Page 26 of
                                       63



   discuss above, these flush volumes (approximately 3 L) would have been

   insufficient to completely flush the entire interior plumbing and service lines of a

   typical home. In the first, 1-minute and 3-minute flush samples, homes with lead

   service lines and unknown service line types appeared to have on average higher

   water lead levels than the homes with galvanized iron service lines, which were

   higher than those with copper service lines. Thus, individuals who consumed tap

   water from these homes would have had increased lead ingestion exposure.

         The number of homes with water lead levels above the MRL and the median

   and 90th percentile water lead levels declined in the homes that provided samples

   after water corrosion treatment was introduced (Pieper, Martin et al. 2018).

   However, lead remained in drinking water in a subset of the homes through

   November 2016 due, in my opinion to the processes described above concerning

   leaching and flaking of lead from the service lines and indoor plumbing in the

   homes. In fact, the maximum values measured in March 2016 and July 2016

   exceeded that measured in August 2015 indicative of the level of variability in

   water lead levels in a home over time and the continuing damage associated with

   the corrosive water. It is also of note that a portion of the homes no longer had

   measurable water lead levels during the samples collected after the water corrosion

   protocols were put back in place. The lack of measureable water lead levels in

   samples collected once Flint’s water was sourced from Lake Huron and corrosion


                                             25
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37911 Filed 07/16/20 Page 27 of
                                       63



   protocols were reinstated, such as reported in the Pieper, Martin et al. 2018 study,

   under the sentinel sampling or voluntary program from concern citizens program

   (Goovaerts 2017) does not imply that there was no increase in lead in drinking

   water of those homes during the time period of concern.

          An additional consideration in the sampling protocols is the tap water is to

   be collected from the cold water tap. This is done since it is advised that only cold

   water should be used to prepare drinks, particularly baby formula, and for cooking

   to minimize lead exposure, since hot water solubilizes more lead from the interior

   plumbing than cold water (USEPA 2017). However, this advice is sometimes not

   known and cooking or preparing hot drinks starting with hot water is faster so this

   advice is not always followed (Triantafyllidou and Edwards 2012, Clark, Masters

   et al. 2014).

          The time period that residents of Flint were exposed to lead due to the

   change in the water supply on April 25, 2014 would begin as soon as the water

   with higher corrosivity after it passed through service lines and interior plumbing

   of homes, schools, and day care facilities. This is because a new equilibrium

   associated with the initial leaching of lead is expected to begin when the corrosive

   water became stagnant in the pipes and interior plumbing for several hours.

   Exposure to lead from the drinking water would have continued until the water was

   no longer consumed. For the purposes of this report, the initial date when


                                             26
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37912 Filed 07/16/20 Page 28 of
                                       63



   exposure is expected to have started is May 1, 2014, to allow for several days for

   the highly corrosive water to be distributed to homes within the distribution

   system. As indicated in the Deposition of Dr. Schock when discussing the Flint

   water system, if you stop pH adjustments the scale in the lead pipe reacts within

   hours to days and begins to decompose releasing lead into the water. The end date

   used for this report is January 5, 2016 when Governor Snyder declared a state of

   emergency in Genesee County warning residents about the dangerous levels of

   lead in their water. Nonetheless, elevated lead levels in the tap water of Flint were

   reported past the January 5, 2016 date, and individuals who continued to drink

   Flint water past that date would have confronted elevated levels of lead for an

   extended time period.

       I reserve the right to amend my expert report and update my opinions if new or

   additional information becomes available.

   V. LIST OF PUBLICATIONS

       See Exhibit 1 for my Curriculum Vitae and a list of my publications.

   VI. LIST OF ALL CASES

       I have not provided any testimony at a trial or in deposition as an expert

   witness during the past four years.




                                            27
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37913 Filed 07/16/20 Page 29 of
                                       63



   VII.    STATEMENT OF COMPENSATION PAID

       My hourly rate for legal consulting for this case is $400.00 per hour. My hourly

   rate for deposition testimony is $500.00 per hour. My rate for trial testimony is

   $500.00 per hour for a minimum of seven hours a day if provided outside of New

   Jersey plus travel expenses.

   VIII.   EXHIBITS

       Attached hereto as Exhibit 1 is my Curriculum Vitae and List of Publications.

   Attached hereto as Exhibit 2 is my List of References.




                                            28
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37914 Filed 07/16/20 Page 30 of
                                       63




   I affirm under penalty of perjury that the foregoing is true and correct to the best of

   my knowledge and recollection.

         Executed this 28 day of June, 2020, in Teaneck, NJ.



                               By:

                                     Clifford P. Weisel, Ph.D.




                                             29
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37915 Filed 07/16/20 Page 31 of
                                       63




                       EXHIBIT 1
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37916 Filed 07/16/20 Page 32 of
                                         63
                                                                                   C.P. Weisel, Ph.D.- 2020
                                      CURRICULUM VITALE
Name:                          Clifford P. Weisel

Home Address:                  102 Cherry Lane, Teaneck, NJ 07666

Office Address:                Environmental & Occupational Health Sciences Institute
                               (EOHSI)/Rutgers University
                               Department of Environmental and Occupational Medicine
                               170 Frelinghuysen Road
                               Piscataway, NJ 08854
                               Phone: 848-445-0154
                               weisel@eohsi.rutgers.edu

Education:                     B.S., Chemistry
                               State University of New York at Stony Brook, 1974
                               M.S., Analytical Chemistry
                               University of Rhode Island, 1978
                               Ph.D., Chemical Oceanography
                               University of Rhode Island, 1981

Postdoctoral Training:
1981 – 1983                    National Research Council Postdoctoral Fellow at NOAA/AOML,
                               Miami, Florida

University Appointments/Professional Experience:
2015 - Present                Tenured Professor, Department of Environmental and Occupational
                              Health, School of Public Health, Rutgers University-Robert Wood
                              Johnson Medical School Piscataway, New Jersey

2002 - 2015                    Tenured Professor, Department of Environmental and Occupational
                               Medicine Rutgers University-Robert Wood Johnson Medical School
                               Piscataway, New Jersey

1995 – 2018                    Deputy Director Exposure Measurement and Assessment Division,
                               Environmental and Occupational Health Sciences Institute (EOHSI)

1994 – 2002                    Associate Professor, Department of Environmental and Community
                               Medicine UMDNJ-Robert Wood Johnson Medical School Piscataway,
                               New Jersey

1989 – 1994                    Assistant Professor, Department of Environmental and Community
                               Medicine UMDNJ-Robert Wood Johnson Medical School Piscataway,
                               New Jersey

1989 – Present                 Member of the Environmental and Occupational Health Sciences
                               Institute Piscataway, New Jersey

1989 – Present                 Member of the Graduate Faculty of the Department of Environmental
                               Sciences of Rutgers The State University of New Jersey

                                              1
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37917 Filed 07/16/20 Page 33 of
                                         63
                                                                                  C.P. Weisel, Ph.D.- 2020
1988 – 1989                    Research Associate at the Center for Environmental Science, The
                               College of Staten Island, Staten Island, New York

1986 – 1989                    Adjunct Assistant Professor: Graduate Program in Environmental
                               Science, Biology Department and Chemistry Department at the
                               College of Staten Island, Staten Island, New York

1985 – 1988                    Research Scientist with the Research Foundation of CUNY at the
                               College of Staten Island, Staten Island, New York

1984 – 1985                    Computer Consultant associated with the Plagman Group and Price
                               Waterhouse, New York, New York

1981 – 1983                    National Research Council Postdoctoral Fellow at NOAA/AOML,
                               Miami, Florida

1974 - 1981                    Research & Teaching Assistant, Graduate School of Oceanography
                               and Department of Chemistry, University of Rhode Island, Kingston,
                               Rhode Island

Awards and Honors
2017                            Appointed to Board of Trustees of the Health and Environment
                                 Research Institute (HESI)/ILSI
2013                            ISES Jerome J. Wesolowski Award in recognition of outstanding
                                 contributions to the knowledge and practice of human exposure
                                 science
2007-2008                       President, International Society of Exposure Science (ISES)
2006                            President Elect, International Society of Exposure Analysis
2005                            Elected to Sigma Xi Society
2003                            Forchhenner Visiting Professor of Genetics at Hebrew University
2000-2003                       Treasurer, International Society of Exposure Analysis
May 2000                        New Jersey Center for Environmental Indicators Excellence Award
1995-2012                       Associate Editor Journal of Exposure Science and Environmental
                                 Epidmiology
1981-1983                       National Research Council Postdoctoral Fellowship Award
1975-1981                       Research Assistantship at the University of Rhode Island
1974-1975                       Teaching Fellowship at the University of Rhode Island
1970-1974                       New York State Regents Scholarship Award
1970-1974                       New York State Scholarship Incentive Award

Committee
Appointments/Workshop
Participant:
1986-1991                       Director of a New York State Department of Health Accredited
                                 Laboratory
1986-1991                       Chair of the Monitoring/QC subcommittee of the SI/NJ Urban Air
                                 Toxic Workgroup
1986-1991                       Member of the Quality Assurance subcommittee of the SI/NJ Urban
                                 Air Toxic Workgroup
December 1990                   Workshop on General Population Exposure to Gasoline (invited
                                              2
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37918 Filed 07/16/20 Page 34 of
                                         63
                                                                                C.P. Weisel, Ph.D.- 2020
                               speaker), Annapolis, MD, (Sponsored by API)
March 1991                    Manganese/MMT Workshop, Research Triangle Park, NC,
                               (Sponsored by US EPA)
October 1991                  Environmental Health Workshop, Santa Fe, NM, (Sponsored by US
                               EPA)
February 1992                 Exposure Assessment Research Workshop on Gasoline,
                               Washington DC, (Sponsored by API)
June 1992                     Workshop on Emissions, Modeling and Exposure, Research
                               Triangle Park, NC (Sponsored by Risk Science Institute and
                               USEPA),
1992-1993                     Committee to Review the Health Effects in Vietnam Veterans of
                               Exposure to Herbicides, Institute of Medicine, National Academy of
                               Sciences,
1993                          MTBE Exposure Workgroup, Washington, D.C.(Sponsored by
                               USEPA and API)
1994, 1995, 1996, 1997        Peer Grant Review Panel, U.S. EPA, Research Triangle Park, NC,
Sept., 1994                   Gasoline Emission Workshop, U.S. EPA, Research Triangle Park,
                               NC,
March 1995                    Workshop on Disinfection By-Products and Reproductive Effects,
                               Research Triangle Park, NC, (Sponsored by USEPA),
1995-1998                     Working Group on the Estimation of Dermal and Inhalation
                               Exposures to Contaminants in Drinking Water,(Sponsored by ILSI
                               Risk Science Institute and USEPA),
1996-1997                     Expert Panel on Benzene Exposure for the Harvard School of Public
                               Health, (Sponsored by US EPA as part of National Human Exposure
                               Assessment Study)
1997                          Chair of Exposure Section of Workgroup on Research Needed to
                               Reduce Uncertainty in Health Risk Assessment for Ozone, U.S.,
                               EPA,
1998-2000                     American Water Works Association Project Advisory Committee,
April 26-28, 1999             Workshop on Novel Methods for Risk Assessment of Disinfection
                               By-Product Mixtures in Drinking Water, US EPA, Cincinnati, OH,
1999-2000                     Steering Committee of Exposure Assessment for Disinfection By-
                               Products in Epidemiologic Studies, Health Canada, Ottawa Canada,
June 1, 2000                  Site Visit Member NIEHS Review of PO1 Proposal for a Center at
                               UNC-CH for Environmental Health and Susceptibility,
2000-Present                  Pediatric Asthma Coalition of New Jersey, Environmental Task
                               Forces,
June 2001                     Workshop for the American Chemistry Council Long-term Research
                               Initiatives in Exposure
July 2001                     NIEHS Reviewer of Community-Based Participatory Research
                               Grants,
July 2001                     CDC Workshop to Refine Research Agenda for Tap Water
                               Disinfection Byproducts and Human Health,
June 2002                     Expert Panelist Allegheny, PA Health Department on Health Based
                               Indicators
July 2003                     External peer panel review of EPA's report Exposure and Human
                               Health Evaluation of Airborne Pollution from the World Trade Center
                               Disaster
September 2003                US EPA Computational Toxicology Framework Review Panelist,
                                            3
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37919 Filed 07/16/20 Page 35 of
                                         63
                                                                                   C.P. Weisel, Ph.D.- 2020
April 2004                    US EPA Grant Review Panel: Environmental Statistics Research:
                               Novel Analyses of Human Exposure Related Data
May 2004                      US EPA Peer Review of Issues Relating to EPA Response Activities
                               to the Attacks on the World Trade Center
June 2005                     US EPA Workshop on Optimizing the Design and Interpretation of
                               Epidemiologic Studies to Consider Alternate Disinfectants of
                               Drinking Water.
June 2005                     US EPA Expert Peer Review of Application of PBPK Modeling in
                               Human Health Risk Assessment
December 2005                 Member of the Voluntary Children’s Chemical Evaluation Program
                               (VCCEP) for Xylene Peer Review – Co sponsored by Toxicology
                               Excellence for Risk Assessment (TERA) and US EPA
May 2006                      NIEHS Exposure Biology Workshop
May 2006                      Member of the Voluntary Children’s Chemical Evaluation Program
                               (VCCEP) for Toluene Peer Review – Co sponsored by Toxicology
                               Excellence for Risk Assessment (TERA) and US EPA
August 2006                   Presenter at Gordon Conference on Drinking Water Disinfectants
December 2006                 US EPA Workshop on NOx Exposure
February 2007                 Workshop on Assessment of Health Science for the Review of the
                               NAAQS for Nitrogen and Sulfur Oxides
May 2007                      External Reviewer for the National Cancer Institute Intramural
                               Program, Occupational and Environmental Epidemiology Branch
August 2007                   Workshop on Childhood Asthma and Environmental Exposures at
                               Swimming Pools: State of the Science and Research, Leuven,
                               Belgium , ACC Research Foundation for the Health and
                               Environment
October 2008                  US EPA Ozone National Ambient Air Quality Standards Review
                               Workshop
April 2009                    US EPA Reviewer at Estimating Benefits of Reducing Hazardous Air
                               Pollutants Workshop
November 2009                 Invited Participant US EPA Reviewer EPA Review Panel: 2009
                               Science To Achieve R Board of Trustees – Health and Environment
                               Science Institute (HESI) / International Life Sciences Institute (ILSI)
                              boscesults (STAR): Exploring Linkage between Health Outcomes
                               and Env Hazards, Exposures, and Interventions for Public Health
                               Tracking and Risk Management
January 2010 - present        Member of the US EPA Science Advisory Board on Exposure and
                               Human Health Committee (EHHC)
April 2010                    Invited Participant on US EPA Workshop on Optimizing Exposure
                               Metrics for the National Children's Study
June 2010 – present           Member of the NJ Department of Environmental Protection Science
                               Advisory Boards’ Public Health Standing Committee
February 2011                 US EPA Reviewer for STAR Grants for Student Fellowships
June 2012                     HEI Review Ambient Ultrafine Particles: An HEI Perspective
July 2012                     NIEHS Review K23, K24 and K99 applications
October 2012                  NIEHS Review of Training Grants and T25 Applications
June 2013                     NIH/SREA reviewer for a CSR study section meeting
March 2013                    Review Residential Indoor Air Quality Guideline Science
                               Assessment Document: Nitrogen Dioxide for Health Canada
April 2013                    Workshop Chair on Best Practices for Obtaining, Interpreting and
                                             4
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37920 Filed 07/16/20 Page 36 of
                                         63
                                                                               C.P. Weisel, Ph.D.- 2020
                                Using Human Biomonitoring Data in Epidemiology and Risk
                                Assessment: Chemicals with Short Biological Half-Lives
December 2013                 Workshop to Develop Recommendations For Environmental
                                Monitoring Related To Unconventional Oil And Gas Extraction,
                                Sponsored by HEI, NRDC, MAACHE and Harvard Center for Health
                                and the Global Environment
February 2014                  Reviewer for NIEHS Cardiovascular and Sleep Epidemiology Study
                                Section Grants
April 2014                     Reviewer for NIEHS Special Emphasis Panel for Conference Grants
                                (R13 Applications)
February 2014- January         Institute of Medicine Committee Member on Post Vietnam Dioxin
2015                            Exposure in Agent Orange-Contaminated C-123 Aircraft
March – April 2015             NIEHS/EPA Center on Environmental Health Disparities Research
                                Study Section
May – July 2015                Reviewer for Grants to NSF-Gulf of Mexico Research Initiative
                                (GOMRI)
August 2015                    Reviewer for Grants to NIBIB-U01- Pediatric Research using
                                Integrated Sensor Monitoring Systems (PRISMS): Sensor
                                Development Projects for Asthma
September 2015 - present       Member U.S. Environmental Protection Agency Board of Scientific
                                Counselors Chemical Safety and Sustainability National Research
                                Program-Human Health Risk Assessment National Research
                                Program Subcommittee
February 2016 – June           National Academy of Science Committee to Review of EPA's
2017                            “Science to Achieve Results” Research Grants Program
April – May 2016               Peer reviewer of U.S. EPA’s draft research study design for
                                “Research for Synthetic Turf Fields with Crumb Rubber Infill”
July, October 2016             Member of the Technical Quality Board for US EPA to review
                                promotion of personnel
July – August 2016             Chair of Review Panel of US EPA “Guidelines for Human Exposure
                                Assessment”
June 2017                      Member of the Technical Quality Board for US EPA to review
                                promotion of personnel
September 2016 - present       Board of Trustees – Health and Environment Science Institute
                                (HESI) / International Life Sciences Institute (ILSI)
May 2017                       NIEHS Powering Research through Innovative Methods for Mixtures
                                in Epidemiology (PRIME) R01 Study Section
June 2017                      NIEHS Support for Scientific Conferences (R13/U13) Study Section
June 2107                      Gulf of Mexico Research Initiative, DoMRI Review Panel Theme V
                                Public Health
July 2018                      NIEHS Review Panel for R25 Grant Proposal for NIH Summer
                                Research Experience Program
June 2018 – present            Member US Environmental Protections Federal Insecticide,
                                Fungicide, and Rodenticide Act (FIFRA) Scientific Advisory Panel
                                (SAP)
July 2019                      NIEHS Review Panel for R25 Grant Proposal for NIH Summer
                                Research Experience Program




                                             5
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37921 Filed 07/16/20 Page 37 of
                                         63
                                                                                   C.P. Weisel, Ph.D.- 2020
Professional Society Membership:
      American Association for the Advancement of Science
       American Chemical Society
      The Oceanography Society
      International Society of Exposure Science
      Sigma Xi
      Society of Toxicology

Grant History:
U.S. Environmental Protection Agency, Analysis of Volatile                9/1987-2/1988
Organic Compounds in the Staten Island Air. Co-I.

New Jersey Department of Environmental Protection, Human Exhaled          4/1989-4/1990
Breath Study: Development and Evaluation of a Bag Collection Adsorbent
Trap Sampling System - Year 2, P.I.

U.S. Environmental Protection Agency, Human Exposure Research:            9/1989-8/1992
Personal and Microenvironmental Measurement and Modeling, Co-P.I.

New Jersey Department of Environmental Protection, Characteristics and    6/1990-5/1991
Dynamics of Exposure to Toxic Chemicals in the Staten Island/New Jersey
Study, P.I.

NIEHS Exploratory Research Grant, Chlorination By-Products:               10/1990-8/1991
Occupational and Community Exposure and Health Effects, P.I.

GRS Grant - (Robert Wood Johnson Foundation Grant): Evaluation of         1/1/1991-12/31/1991
Exposure to Chlorination By-Products Within a Municipal Water System,
P.I.

International Life Sciences Institute-Risk Science Institute Grant:       2/1/1991-4/30/1993
Evaluation of Multi Route Exposures to Environmental Contaminants Using
Exhaled Breath Analysis, P.I.

NIEHS: Groundwater Transport of Neurotoxicants and estimates of the       4/1/1992-3/31/1995
  Subsequent Exposure, P.I.

UMDNJ Foundation: Mercury Exposure During and Subsequent to               7/1/1992-6/30/1993
Amalgam Restoration, Co-P.I.

U.S. Environmental Protection Agency, Human Exposure Research:            9/1992-8/1995
Personal and Microenvironmental measurement and Modeling, Co-P.I.

Agency for Toxic Substance and Disease Registry (ATSDR), Proposal to      10/1/1992-9/30/1995
establish a research program for exposure characterization, Co-P.I.

NIEHS Exploratory Research Grant, Dermal absorption of haloacetic acids   11/25/1992-8/31/1993
from water, P.I.

American Petroleum Institute, Measurement of Automobile Cabin             4/1/1993-12/31/1993
                                                 6
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37922 Filed 07/16/20 Page 38 of
                                         63
                                                                                      C.P. Weisel, Ph.D.- 2020
concentrations and estimates of Microenvironmental Exposure to Methyl-t-
butyl Ether, Co-P.I.

New Jersey Department of Environmental Protection and Energy,               11/1/1993-10/30/1994
Evaluation of the Existing Information on Exposure to Volatile
Contaminants in Drinking Water, P.I..

NIOSH, Lead Solvents, Co-I.                                                 9/1994-3/1998

National Institute of Occupational Safety and Health, Lead Solvents and     10/1994-12/1997
Neurobehavior in Construction Workers, Co-I.

Veterans Administration, Persian Gulf Veterans, Co-I.                       10/1994-9/1999

New Jersey DEP, Determination of Methylmercury Exposure in the New        12/1994-6/1996
Jersey Pregnant Population and Investigations of Exposure Correlates, Co-
P.I.

New Jersey DOH, Biological Monitoring of Chlorination By-Products: An       12/1994-3/1996
Exposure Evaluation for a Case Control Study of Neural Tube Defects and
Drinking Water Contaminants, P.I.

US Environmental Protection Agency, Development of an Exposure              9/1996-6/1998
Assessment Short Course, P.I.

New Jersey DEP Ambient Ozone Levels and Adverse Health Effects in           7/1997-12/1998
Asthmatics in New Jersey, P.I.

Mickey Leland National Urban Air Toxics Research Center, Contributions      12/1997-11/2001
of Outdoor Sources to Indoor Concentrations and Personal Exposure to Air
Toxics, P.I.

US Environmental Protection Agency, Inhalation and Dermal Exposure to       10/1997-9/2001
Disinfection By-Products of Chlorinated Drinking Water, P.I.

Exposure Assessment, Dover Township, Ocean County, NJ: Assessment           4/15/1998-3/31/2000
of Cumulative Deposition, Co-I.

Health Effects Institute, Personal & Microenvironmental Measurements of     6/1/1998-5/31/2001
Human Exposures to Multiple Aldehydes in Three Distinct Urban Areas,
Co-I.

Health Effects Institute, (Sub-contract from Rutgers University) Contribution 7/1/1998-12/31/2002
of Outdoor PM Sources to Indoor Concentrations and Personal Exposures:
A Three - City Study P.I.

NIEHS, Modulation of Benzene Metabolism by Exposure to Environmental        9/1/1998-8/31/2002
Mixtures, P.I.

RWJ Foundation Exploratory Grant, Optimization of a Telemedicine Tool       1/1/2000-12/31/2000
                                                 7
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37923 Filed 07/16/20 Page 39 of
                                         63
                                                                                        C.P. Weisel, Ph.D.- 2020
for Collecting Data on Patient Visits to Physician Offices for Use in
Epidemiological Studies, P.I.

New Jersey Department of Environmental Protection, ER Visits and               6/1/2000-5/31/2001
Hospital Admissions of Asthmatics in NJ as Indicators of Ozone Exposure
and Effectiveness of Environmental Controls on Ozone Precursors. P.I.

US EPA, Subcontract from Battelle Memorial Institute, Inhalation and           9/2000-8/2001
Dermal Exposure to MTBE Breath Analysis, P.I.

Mickey Leland National Urban Air Toxics Research Center, Laboratory            9/2000-12/2001
Analysis Support of: Personal Exposure to Volatile Organic Compounds
Among a Subset of the Residential U.S. Population, P.I.

NJ DEP and Hoffmann LaRoche, Epidemiologic Study to Evaluate Air               2/2002-9/2003
Pollutant Concentrations in Relation to Pediatric Asthma in Belvidere,
Harmony and White Township, P.I.

ATSDR. Effect of source emissions on school absenteeism in three               9/2002-8/2005
communities in Warren County, NJ, with high pediatric asthma rate. P.I.

American Chemistry Council. Diagnostic Evaluation & Refinement of              10/2003-9/2006
Procedures for Modeling Exposures to VOCs. Co-I.

NJ DEP Development of Health-Based Indicators for Particulate Matter           9/2003-12/2004
(PM) Interactions with Other Criteria Pollutants and Adverse Health Effects
in NJ, P.I.

NJ DEP Investigation of Indoor Air Sources of VOC Contamination, P.I.          9/2003-8/2005

US EPA Assessment of the Contribution of Personal Exposure of Air              10/2003 – 9/2004
Toxics from Mobile Sources, P.I.

Federal Aviation Administration Air Transportation Center for Airliner Cabin   9/2004-8/2007
Environmental Research, P.I.

Meadowland Commission, Assessment of Baseline Quality of the Ambient           9/2004-8/2007
Air in the Meadowlands District, Co-P.I.

NIOSH Solvent Exposure: Functional Imaging and Behavior, Co-I                  2/2005-12/2008

Mickey Leland NUATRC Final Development of the Database and a                   3/2005-12/2005
Codebook for the RIOPA Study, P.I.

Federal Aviation Administration Exposure and Risks of Pesticides Used on       4/2005-8/2007
Commercial Aircraft & Human Exposure to Ozone in Aircrafts: A
Simulation, P.I.

New Jersey Department of Environmental Protection, Exposure and Health         6/2006-5/2007
Assessment within the Community Surrounding the Martin Luther
                                                    8
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37924 Filed 07/16/20 Page 40 of
                                         63
                                                                                     C.P. Weisel, Ph.D.- 2020
King/Jefferson School Construction Site, P.I.

NIEHS, National Children’s Study, Co-I                                       9/2006-12/2011

New Jersey Department of Environmental Protection, Evaluation of             1/2010-7/2011
Bioavailability of Chemicals in Artificial Turf Infill, co-P.I.

Federal Aviation Administration, Exposure to Pesticides Used on              9/2007-12/2009
Commercial Aircraft P.I.

Federal Aviation Administration, Human Exposure to Ozone and it By-          9/2007-8/2009
Products in Aircrafts: A Simulation, P.I.

Boeing Corporation, Evaluation of Chemicals that may Adversely Affect the    4/2008-12/2009
Air Quality within an Aircraft and Cause Symptoms in Passengers and
Crew During Extended Flights

Federal Aviation Administration Evaluation of Flame Retardant Exposure in    4/2010-9/2014
Aircrafts, co-P.I.

Federal Aviation Administration Development of a Risk Paradigm for           4/2010-9/2012
Pesticide and Ozone Exposure in Aircrafts, P.I.

NIEHS, Small Business Award with Two B Technology, Personal Ozone            9/2010-8/2012
Monitor, P.I.

NIEHS, Training Grant for the Graduate Program in Exposure Science, P.I.     7/2011-6/2016

NIEHS-Center for Environmental Exposure and Disease Pilot Grant on           7/2013-3/2014
Optimizing Metabolomics Protocols to Characterize Exposure to Air
Pollution Effects on Human Antimycobacterial Immunity

Federal Aviation Administration Evaluation of Contaminants in Bleed Air in   1/2013-8/2014
Aircrafts, P.I.

Rutgers University Team Science Initiative Award, Establishment of a         7/2014-6/2016
Rutgers Center on the Lung Microbiome (CoLM), P.I.

NIEHS – Air Pollution Particle Effects on Human Antimycobacterial            9/2014-5/2015
Immunity, Supplement to Incorporate Metabolomics, Co-I Schwander PI

NIEHS – Center CEED Pilot Project on Developing Methods for                  9/2014-3/2015
Characterizing the Lung Microbiome, P.I.

NIEHS - Activated Macrophages and Ozone Toxicity, Co-I, D. Laskin PI         3/2015-12/2019

NIH Pilot funds from NIEHS CEED/Rutgers University - From Breath to          3/2015-3/2017
   Answer: Highly Efficient Real-Time Collection and Analysis of Exhaled
   Breath Condensate Using Super-Hydrophobic Materials, Javanmard
   (PI) Role Co-I
                                                  9
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37925 Filed 07/16/20 Page 41 of
                                         63
                                                                                         C.P. Weisel, Ph.D.- 2020


NJ Department of Health – Biomonitoring of Environmental Contaminants          7/2015-8/2019
in New Jersey

NIEHS Center Pilot - Ozone-induced alterations in the lung microbiome.         2/2016-2/2017
Potential contribution to macrophage activation and lung toxicity Co-I D.
Laskin P.I., Kerkhof, Co-I

L’Oreal - The Effect Of Outdoor Air On Skin Quality And Skin Surface           3/2016-9/2017
Biomarkers, P.I.

NIEHS Center Pilot - Perfluoronate Serum Levels in Paulsboro Residents:        6/2016-3/2017
A Cross Sectional Study, Co-I, Graber P.I., Georgopoulos, Co-I, Marshal,
Co-I

NIEHS, Training Grant for the Graduate Program in Exposure Science, P.I.       7/2016-6/2021

NJ DEP - Collection and Analysis of Household Dust in Plainsboro, NJ and       9/2016-6/2018
Surrounding Communities for Perflouocarbon (PFC) Compounds, P.I.

Exxon/Mobile - Evaluation of Robots for Use in Exposure Studies: VOC           10/2017-6/2018
Exposures During Painting, Exxon/Mobile, P.I.

Cancer Institute of NJ - New Jersey Fire Fighter Prevention Cancer Study,      2/2019 – 7/2020
Co-I, Graber P.I.

ATSDR – CDC - Exposure to PFNA and other PFAS in drinking water and            9/2019 – 8/2024
associations with health-related outcomes in Gloucester County NJ, Co-I,
Laumbach P.I.

A. Peer Reviewed Publications
   1. Weisel, C. P. and J. L. Fasching, "Deceptive 'correct' separation by the linear learning machine,"
       Anal. Chem. 49, 2114-2116, 1977.
   2. Piotrowicz, S. R., R. A. Duce, J. L. Fasching and C. P. Weisel, "Bursting bubbles and their effect on
       the sea-to-air transport of Fe, Cu and Zn," Mar. Chem., 7, 307-324, 1979.
   3. Weisel, C. P., R. A. Duce and J. L. Fasching, "Determination of aluminum, lead and vanadium in
       North Atlantic seawater after coprecipitation with ferric hydroxide," Anal. Chem. 56, 1050-1052,
       1984.
   4. Piotrowicz, S. R., G. R. Harvey, D. A. Boran, C. P. Weisel and M. Springer-Young, "Cadmium,
       copper and zinc interactions with marine humus as a function of ligand structure," Mar. Chem.,14,
       333-346, 1984.
   5. Harvey, G. R., D. A. Boran, S. R. Piotrowicz, and C. P. Weisel, "Synthesis of marine humic
       substances from unsaturated lipids, "Nature, 309, 244-246, 1984.
   6. Weisel, C. P., R. A. Duce, J. L. Fasching, and R. W. Heaton, "The marine flux of trace metals to the
       atmosphere," J. Geophys. Res. 89, 11607-11618, 1985.
   7. Jo, W. K., C. P. Weisel, and P. J. Lioy, "Routes of chloroform exposure and body burden from
       showering with chlorinated tap water," Risk Analysis, 10, 575-580, 1990.
   8. Jo, W. K., C. P. Weisel, and P. J. Lioy, "Chloroform exposure and the health risk associated with
       multiple uses of chlorinated tap water," Risk Analysis, 10, 581-585, 1990.
   9. Weisel, C.P., M. Demak, S. Marcus, and B.D. Goldstein, "Soft Plastic Bread Packaging: Lead
                                                  10
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37926 Filed 07/16/20 Page 42 of
                                       63
                                                                                     C.P. Weisel, Ph.D.- 2020
    Content and Reuse by Families," American Journal of Public Health, 81, 756-758, 1991.
10. Weisel, C.P., N.J. Lawryk, and P.J. Lioy, "Exposures to emissions from gasoline within automobile
    cabins," Journal of Exposure Analysis and Environmental Epidemiology, 2, 79-96, 1992.
11. Cody, R.P., C.P. Weisel, G. Birnbaum, and P.J. Lioy, "The effects of ozone associated with
    summertime photochemical smog on the frequency of asthma visits to hospital emergency
    departments," Environmental Research, 58, 184-194, 1992.
12. Weisel, C.P., W.K. Jo, and P.J. Lioy, "Utilization of breath analysis for exposure and dose
    estimates of chloroform," Journal of Exposure Analysis and Environmental Epidemiology, 2 Suppl.
    1, 55-69, 1992.
13. Lioy, P.J., T. Wainman, and C.P. Weisel, "A Wipe Sampler for the Quantitative Measurement of
    Dust on Smooth Surfaces: Laboratory Performance Studies," Journal of Exposure Analysis and
    Environmental Epidemiology, 3, 315-329, 1993.
14. Weisel, C.P. and W.J. Chen, "Exposure to Chlorination By-Products from Hot Water Uses," Risk
    Analysis, 14, 101-106, 1994.
15. Bartczak, A., S.A. Kline, R. Yu, C.P. Weisel, W.E. Bechtold, B.D. Goldstein, and G. Witz,
    "Evaluation of assays for the identification and quantitation of muconic acid, a benzene metabolite
    in human urine," Journal of Toxicology and Environmental Health, 42, 245-258, 1994.
16. Mohr, S.N., N. Fiedler, C. Weisel, and K.K. McNeil, "The health effects of MTBE among New
    Jersey garage workers," Inhalation Toxicology, 6, 533-562. 1994
17. Lioy, P.J., C.P. Weisel, W.K. Jo, E. Pellizzari, and J.H. Raymer, "Microenvironmental and
    personal measurements of methyl-tertiary butyl ether (MTBE) associated with automobile use
    activities," Journal of Exposure Analysis and Environmental Epidemiology, 4 (4), 427-441, 1994
18. Weisel, C.P., R.C. Cody, and P.J. Lioy, "Relationship between summertime ambient ozone levels
    and emergency department visits for asthma in central New Jersey," Environmental Health
    Perspectives, 103 (2), 97-102, 1995.
19. Lawryk, N.J., P.J. Lioy, and C.P. Weisel, "Exposure to volatile organic compounds in the
    passenger compartment of automobiles during periods of normal and malfunctioning operation,
    "Journal of Exposure Analysis and Environmental Epidemiology, 5 (4), 511-531, 1995.
20. Berdouses, E., T.K. Vaidyanathan, A. Dastane, C. Weisel, M. Houpt, and Z. Shey, “Mercury
    release from dental amalgams: An in vitro study under controlled chewing and brushing in an
    artificial mouth,” Journal of Dental Research, 74 (5), 1185-1193, 1995
21. Adgate, J.L., C. Weisel, Y. Wang, G.G. Rhoads, and P.J. Lioy, “Lead in house dust: Relationships
    between exposure metrics,” Environmental Research, 70, 134-147, 995.
22. Yu, R. and C.P. Weisel, "Measurement of the urinary benzene metabolite, trans, trans-muconic
    acid, from benzene exposure in humans," Journal of Toxicology and Environmental Health, 48,
    453-477, 1996.
23. Yu, R. and C.P. Weisel, “Measurement of benzene in human breath associated with an
    environmental exposure,” Journal of Exposure Analysis and Environmental Epidemiology, 6 (3),
    261-277, 1996.
24. Lawryk, N.J. and C.P. Weisel, “Concentrations of volatile organic compounds in the passenger
    compartments of automobiles,” Environmental Science & Technology, 30 (3), 810-816, 1996.
25. Weisel, C.P. and W-K. Jo, “Ingestion, inhalation and dermal exposures to chloroform and
    trichloroethene from tap water.” Environmental Health Perspectives, 104 (1),48- 51, 1996.
26. Roy, A., C.P. Weisel, P.J. Lioy, and P.G. Georgopoulos, “A distributed parameter physiologically
    based pharmacokinetic model for dermal and inhalation exposure to volatile organic compounds,”
    Journal of Risk Analysis, 16 (2), 147-160, 1996.
27. Roy, A., C.P. Weisel, M.A. Gallo, and P.G. Georgopoulos, “Studies of multiroute exposure/dose
    reconstruction using physiologically based pharmacokinetic models, Toxicology and Industrial
    Health, 12 (2), 153-163, 1996.
28. Chien, Y-C, C.A. Feldman, H.K. Zohn, and C.P. Weisel, “Urinary mercury levels before and after
                                               11
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37927 Filed 07/16/20 Page 43 of
                                       63
                                                                                     C.P. Weisel, Ph.D.- 2020
    amalgam restoration,” The Science of the Total Environment, 188, 39-47, 1996.
29. Lansari, A., J.J. Streicher, A.H. Huber, G.H. Crescenti, R.B. Zweidinger, J.W. Duncan, and C.P.
    Weisel, "Dispersion of uncombusted auto fuel vapor within residential and attached garage
    microenvironments," Indoor Air Journal, 6 (2), 118-126, 1996.
30. Weisel, C., R. Yu, A. Roy, and P. Georgopoulos, Biomarkers of environmental benzene
    exposure,” Environmental Health Perspectives, 104 (Supplement 6), 1141-1146, 1996.
31. Backer, L.C., G.M. Egeland, D.L. Ashley, N.J. Lawryk, C.P., Weisel, M.C. White, T. Bundy, E.
    Shortt, and J.P. Middaugh, “Exposure to Regular Gasoline and Ethanol Oxyfuel During Refueling
    in Alaska: Part I, Fairbanks,” Environmental Health Perspective, 105(8), 850-855, 1997.
32. Cohen, N., H. Kehrl, B. Berglund, A. O’Leary, G. Ross, J. Seltzer, and C.P. Weisel,
    “Psychoneuroimmunology”, Environmental Health Perspectives 105 (Suppl 2) 527-529, 1997.
33. Lioy, P.J., L-M Yiin, J. Adgate, C. Weisel, and G.G. Rhoads, “The Effectiveness of the CLEARS
    Home Cleaning Intervention in Reducing Dust Loading, and Lead Loading, and Concentration,”
    Journal of Exposure Analysis and Environmental Epidemiology, 8 (1), 17-35, 1998.
34. Chen, W-J and C.P. Weisel, ”Concentration changes of halogenated disinfection by-products in a
    drinking water distribution system,” Journal of American Water Works Association, 90 (4), 151-
    163, 1998.
35. Lee, C-W and C.P. Weisel, “Determination of methyl tert-butyl ether and tert-butyl alcohol in
    human urine by high temperature purge-and-trap gas chromatography-mass spectrometry,”
    Journal of Analytical Toxicology, 22 (1),1-5, 1998.
36. Kim, H.K. and C.P. Weisel, “Dermal absorption of dichloro-and trichloroacetic acids from
    chlorinated water,” Journal of Exposure Analysis and Environmental Epidemiology, 8 (4), 555-
    575, 1998.
37. Weisel, C.P.,H. Kim, P. Haltmeier, and J.B. Klotz, “Exposure estimates to disinfection by-products
    of chlorinated drinking water,” Environmental Health Perspectives, 107 (2), 3-10, 1999.
38. Kim, H., P. Haltmeier, J.B. Klotz, and C.P. Weisel, “Evaluation of biomarkers of environmental
    exposures: urinary haloacetic acids associated with ingestion of chlorinated drinking water,”
    Environmental Research Section A 80,187-195, 1999.
39. Rhoads, G.G., A.S. Ettinger, C.P. Weisel, T.J. Buckley, K.D.Goldman, J. Adgate, and P.J. Lioy,
    “The effect of dust lead control on blood lead in toddlers: a randomized trial,” Pediatrics 103 (3),
    551-555,1999.
40. Rich, D.Q., L-M. Yiin, G.G. Rhoads, D.H. Glueck, C.P. Weisel, and P.J. Lioy, “A field comparison
    of two methods for sampling lead in household dust,” Journal of Exposure Analysis and
    Environmental Epidemiology, 9 (2), 106-112, 1999.
41. Vayghani Alimokhtari, S. and C.P. Weisel, “The MTBE air concentrations in the cabin of
    automobiles while fueling,” Journal of Exposure Analysis and Environmental Epidemiology. 9 (3),
    261-267, 1999.
42. Mansour, H.,M. Robson, R. Meyer, and C.P. Weisel. Potential Impact of chlorination of sandy
    bottom swimming areas on drinking water sources,” Intern. J. Environ. Studies, 56,653-665, 1999.
43. Tsai, P-Y., and C.P. Weisel, “Penetration of evaporative emissions into a home from an M85
    fueled vehicle parked in an attached garage,” Journal of Air and Waste Management Association.
    50, 371-377, 2000.
44. Fiedler, N, K. Kelly-McNeil, S. Mohr, P. Lehrer, R. Opiekun, C.W. Lee, T. Wainman, R. Hamer,
    C.P. Weisel, R. Edelber, and P.J. Lioy, ”Controlled Human Exposure to Methyl Tertiary Butyl
    Ether in Gasoline: Symptoms, Psychophysiological and Neurobehavioral Response of Self-
    Reported Sensitives” Environmental Health Perspectives, 108, 753-763,2000.
45. Stern, A.L. M. Gochfeld, C.P. Weisel, and J. Burger, “Mercury and Methyl Mercury Exposure in
    New Jersey Pregnant Population” Archives in Environmental Health,56(1)4-10, 2001.
46. Lee, C.W., S. Mohr, and C.P. Weisel, “Toxicokinetics of Human Exposure to Methyl Tert-Butyl
    Ether(MTBE)following Short Term Controlled Exposures, Journal of Exposure Analysis and
                                               12
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37928 Filed 07/16/20 Page 44 of
                                       63
                                                                                   C.P. Weisel, Ph.D.- 2020
    Environmental Epidemiology, 11 (2), 67-78, 2001.
47. Arbuckle, T.E., S.E. Hrudey, S.W. Krasner, J.R. Nuckols, S.D. Richardson, P. Singer, P. Mendola,
    L. Dodds, C.P. Weisel, D.L. Ashley, K.L. Froese, R.A. Pegram, I.R. Schultz, J. Reif, A.M.
    Bachand, F.M. Benoit, M. Lynberg, C. Poole, K. Waller, “Assessing Exposure in Epidemiologic
    Studies to Disinfection By-Products in Drinking Water: Report From An International Workshop”,
    Environmental Health Perspectives, 110 (1), 53-60, 2002.
48. Weisel, C.P., R.P. Cody, P.G. Georgopoulos, V. Purushothaman, S.H. Weiss, L. Bielory, P.
    Gregory, and A.H. Stern, “Concepts in Developing Health-Based Indicators for Ozone”,
    International Archives of Environmental Health, 75 (6), 415-422, 2002.
49. Weisel, C.P. “Assessing Exposure to Air Toxics Relative to Asthma”, Environmental Health
    Perspectives, 110, Supplement 4, 527-537, 2002.
50. Naumova, Y.Y. S.J. Eisenreich, B.J. Turpin, C.P. Weisel, M.T. Morandi, S.D. Colome, L.A. Totten,
    T.H. Stock, A.M. Winer, S. Alimokhtari, J. Kwon, D. Shendell, J. Jones, S. Maberti, and S.J. Wall
    “Polycyclic Aromatic Hydrocarbons in the Indoor and Outdoor Air of Three Cities in the U.S.”
    Environmental Science and Technology 36 (10)2552 - 2559 2002.
51. Lioy, P.J., Weisel, C.P., J.R. Millette, S. Eisenreich, D. Vallero, J. Offenberg, B. Buckley, B.
    Turpin, M. Zhong, M.D. Cohen, C. Prophete, I. Yang, R. Stiles, G. Chee, W. Johnson, R. Porcja,
    S. Alimokhtari, R.C. Hale, C. Weschler, and L.C. Chen “Characterization of the Dust/Smoke
    Aerosol that Settled East of the World Trade Center (WTC) in Lower Manhattan after the Collapse
    of the WTC 11 September 2001" Environmental Health Perspectives, 110 (7) 703-714, 2002.
52. Xu,X., Mariano, T., Laskin, J. and Weisel, C.P “Percutaneous Absorption of Trihalomethanes,
    Haloacetic Acids and Haloketones” Toxicology and Applied Pharmacology,184 19-26, 2002.
53. Offenberg, J.H., Eisenreich, S. J. Chen, L. C., Cohen, M.D., Chee, G., Prophete, C., Weisel, C.,
    Lioy, P.J. “Persistent Organic Pollutants in the Dusts that Settled Across Lower Manhattan After
    September 11, 2001.” Environmental Science and Technology, 37 502-508, 2003.
54. Naumova, Y.Y. S.J. Eisenreich, B.J. Turpin, C.P. Weisel, M.T. Morandi, S.D. Colome, L.A. Totten,
    T.H. Stock, A.M. Winer, S. Alimokhtari, J. Kwon, D. Shendell, J. Jones, S. Maberti, and S.J. Wall
    “Polycyclic Aromatic Hydrocarbons in the Indoor and Outdoor Air of Three Cities in the U.S.”
    Environmental Science and Technology 36 (10)2552 - 2559 2002.
55. Xu, X., Weisel, C. “Inhalation Exposure to Haloacetic Acids and Haloketones during Showering.”
    Environmental Science and Technology, 37 (3), 569-576, 2003.
56. Weisel, C., Park, S., Pyo, H., Mohan, K., Witz, G. “Use of Stable Isotopically Labeled Benzene to
    Evaluate Environmental Exposures”, Journal of Exposure Analysis and Environmental
    Epidemiology 13, 293-402, 2003.
57. Fiedler, N., Weisel, C., Lynch, R., Kelly-McNeil, K., Wedeen, R., Jones, K., Udasin, I., Ohman-
    Strickland, P., Gochfeld, M. “Cognitive Effects of Chronic Exposure to Lead and Solvents”,
    American Journal of Industrial Medicine, 44, 413-423, 2003.
58. Yiin, L-M, Millette, JR, Vette, A, Illacqua, V, Quan, C, Gorczynski, J, Kendell, M, Chen, LC,
    Weisel, CP, Buckley, B, Yang, I, Lioy,PJ, “Comparisons of the Dust/Smoke Particulate that
    Settled Inside the Surrounding Buildings and Outside on the Streets of Southern New York City
    after the Collapse of the World Trade Center, 11 September 2001”, Journal of the Air Waste and
    Management Association, 54, 515-528, 2004.
59. Xu, X., Iba, M., Weisel, C.P., “Simultaneous and Sensitive Determination of Anabasine, Nicotine
    and Nicotine Metabolites in Human Urine Using Liquid Chromatography/Tandem Mass
    Spectrometry”, Drug Monitoring and Toxicology, 50, 2323-2330,2004.
60. Xu, X., Zhang, J., Zhang, L., Liu, W., Weisel, C.P., “Selective Detection of Monohydroxy
    Metabolites of Polycyclic Aromatic Hydrocarbons In Urine Using Liquid Chromatography/triple
    Quadrupole Tandem Mass Spectrometry”, Rapid Communications In Mass Spectrometry, 18,
    2299-2308, 2004.
61. Fiedler N, Giardino N, Natelson B, Ottenweller JE, Weisel C, Lioy P, Lehrer P, Ohman-Strickland
                                              13
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37929 Filed 07/16/20 Page 45 of
                                       63
                                                                                     C.P. Weisel, Ph.D.- 2020
    P, Kelly-McNeil K, Kipen H., “Responses to controlled diesel vapor exposure among chemically
    sensitive Gulf War veterans.” Psychosom Med.; 66(4):588-598, 2004.
62. Xu, X., Weisel, C.P., “Human respiratory uptake of chloroform and haloketones during
    showering”, Journal of Exposure Analysis and Environmental Epidemiology, 15, 6-16, 2005.
63. Meng, Q.Y., Turpin, B.J., Korn, L., Weisel, C.P., Morandi, M., Colome, S., Zhang, J.J., Stock, T.,
    Spektor, D., Winer, A., Zhang, L., Lee, J.H., Giovanetti, R., Cui W., Kwon, J., Alimokhtari, S.,
    Shendell, D., Jones, J., Farrar, C., and Maberti, S., “Influence of ambient (outdoor) sources on
    residential indoor and personal PM2.5 concentrations: Analyses of RIOPA data”, Journal of
    Exposure Analysis and Environmental Epidemiology, 15, 17-28, 2005.
64. Weisel, C.P., Zhang, J.J., Turpin, B.J., Morandi, M.T., Colome, S., Stock, T.H., Spektor, D.M.,
    Korn, L., Winer, A., Alimokhtari, S., Kwon, J., Mohan, K., Harrington, R., Giovanetti, R., Cui, W.,
    Afshar, M., Maberti, S., and Shendell, D., “Relationship of Indoor, Outdoor and Personal Air
    (RIOPA) study: study design, methods and quality assurance/control results”, Journal of Exposure
    Analysis and Environmental Epidemiology, 15, 123-137, 2005.
65. Reff A., Turpin B.J., Porcja R.J., Giovennetti, R., Cui W., Weisel C.P., Zhang J., Kwon J.,
    Alimokhtari S., Morandi M., Stock T., Maberti S., Colome S., Winer A., Shendell D., Jones J.,
    Farrar C. Functional group characterization of indoor, outdoor, and personal PM 2.5: Results from
    RIOPA. Indoor Air 15: 53-61, 2005.
66. Xu, X., Weisel, C. “Dermal Uptake of Chloroform and Haloketones During Bathing”, Journal of
    Exposure Analysis and Environmental Epidemiology, 15, 289-296, 2005.
67. Meng Q.Y., Turpin B.J., Polidori A., Lee J.H., Weisel C., Morandi M., Colome S., Stock T., Winer,
    A., Zhang J. PM2.5 of ambient origin: Estimates and exposure errors relevant to PM
    epidemiology. Environmental Science & Technology, 39, 5105-5112, 2005.
68. Liu, W., Zhang, J.J., Zhang, L., Turpin, B.J., Weisel, C.P., Morandi, M.T., Stock, T.H., Colome, S.,
    and Korn, L.R. Estimating contributions of indoor and outdoor sources to indoor carbonyl
    concentrations in three urban areas of the United States Atmospheric Environment, 40, (12),
    2202-2214, 2006.
69. Kwon, J., Weisel, C. P., Turpin, B.J., Zhang, J.J., Korn, L.R., Morandi, M.T., Stock, T.H., Colome,
    S., Source Proximity and Outdoor-Residential VOC Concentrations: Results from the RIOPA
    Study, Environ. Sci. Technol., 40 (13), 4074 -4082, 2006.
70. Liu, W., Zhang, J.J., Kwon, J, Weisel, C.P., Turpin, B.J., Zhang, L., Korn, L.R., Morandi, M.T.,
    Stock, T.H., and Colome, S. Concentrations and Source Characteristics of Airborne Carbonyl
    Compounds Measured Outside Urban Residences, Journal of Air Waste and Management
    Association 58, 1196-1204, 2006.
71. Polidori, A., Turpin, B.J., Meng, Q.Y., Lee, J.H., Weisel, C.P., Morandi, M.T., Colome, S., Stock,
    T.H., Winer, A.M., Zhang, J.J., Kwon, J., Alimokhtari, S., Shendell, D., Jones, J., Farrar, C., and
    Maberti, S. Fine organic particulate matter dominates indoor-generated PM2.5 in RIOPA homes, J
    Expo Sci Environ Epidemiol 16(4):321-31, 2006.
72. Liu, W., Zhang, J.J., Korn, L.R., Zhang, L., Weisel, C.P., Turpin, B.J., Morandi, M.T., Stock, T.H.,
    and Colome, S., Predicting Personal Exposure to Airborne Carbonyls Using Residential
    Measurements and Time/Activity Data, Atmospheric Environment, 41(25), 5280-5288, 2007.
73. Meng, Q.Y., Turpin B.J., Polidori A., Lee J.H., Weisel C., Morandi M., Colome S., Stock T., Winer,
    A., Zhang J. How Does Infiltration Behavior Modify the Composition of Ambient PM2.5 in Indoor
    Spaces, Environmental Science and Technology, 41(21):7315-21, 2007.
74. Fiedler, N., Kipen, H., Ohman-Strickland, P., Zhang, J., Weisel, C., Laumbach, R., Kelly-McNeil,
    K., Olejeme, K., Lioy P. Sensory and Cognitive Effects of Acute Exposure to Hydrogen Sulfide
    Environmental Health Perspectives 116(1), 78-85, 2008.
75. Weisel, CP, Weiss, SH, Tasslimi, A, Alimokhtari, S, and Belby, K Development of a Web-Based
    Questionnaire to Collect Exposure and Symptoms Data in Asthmatic Adolescents, Annals of
    Allergy, Asthma and Immunology 100(2):112-119, 2008.
                                               14
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37930 Filed 07/16/20 Page 46 of
                                       63
                                                                                  C.P. Weisel, Ph.D.- 2020
76. Yu, CH, Morandi, MT, Weisel, CP. Passive dosimeters for nitrogen dioxide in personal/indoor air
    sampling: A review Journal of Exposure Science and Environmental Epidemiology 18(3), 441 –
    451, 2008.
77. Weisel, CP, Alimokhtari, S and Sanders, PF Indoor Air VOC Concentrations in Suburban and
    Rural New Jersey, Environmental Sciences and Technology 42(22):8231-8238, 2008.
    PMC4120768
78. Weisel CP, Richardson SD, Nemery B, Aggazzotti G, Baraldi E, Blatchley III ER, Blount BC,
    Carlsen KH, Eggleston PA, Frimmel FH, Goodman M, Gordon G, Grinshpun SA, Heederik D,
    Kogevinas M, LaKind JS, Nieuwenhuijsen MJ, Piper FC, Sattar SA. Childhood Asthma and
    Environmental Exposures at Swimming Pools: State of the Science and Research
    Recommendations Environ Health Perspectives 117(4):500-507, 2009. PMC2679591
79. Fan, Z, Meng, Q, Weisel, CP, Laumbach, R, Ohman-Strickland, P, Shalat, S, Hernandez, MZ,
    Blank, K, Acute Exposure to Elevated PM2.5 Generated by Traffic and Cardiopulmonary Health
    Effects in Healthy Older Adults, J Expo Sci Environ Epidemiol 19(5):525-533, 2009. PMC4035692
80. Lioy PJ. Isukapalli SS. Trasande L. Thorpe L. Dellarco M. Weisel C. Georgopoulos PG. Yung C.
    Brown M. Landrigan PJ. Using national and local extant data to characterize environmental
    exposures in the national children's study: Queens County, New York. Environmental Health
    Perspectives. 117(10):1494-504, 2009. PMC2790501
81. Mohan, K, Weisel CP Sampling Scheme for Pyrethroids on Multiple Surfaces on Commercial
    Aircrafts Journal of Exposure Science and Environmental Epidemiology, 20, 320-325 2010.
    PMC4310569
82. Polidori, A Kwon, J Turpin, BJ Weisel, CP Source proximity and residential outdoor
    concentrations of PM2.5, OC, EC, and PAHs Journal of Exposure Science and Environmental
    Epidemiology 20, 457-468, 2010. PMC4308952
83. Weisel, CP Benzene Exposure: An Overview of Monitoring Methods and Their Findings Chemico-
    Biological Interactions, 184(1-2):58-66, 2010 PMC4009073
84. Qian, H, Fiedler, N, Moore, D, Weisel, CP Occupational Exposure to Organic Solvents during
    Bridge Painting, Annals of Occupational Hygiene, 54(4): 417 - 426. 2010. PMC2902363
85. Wang, SW, Qian, H, Weisel, CP, Nwankwo, C and Fiedler, NL, Development of Solvent Exposure
    Index for Construction Workers, Journal of Occupational and Environmental Hygiene, 8:1-12,
    2011. PMC4019228
86. Tang, CY, Carpenter, DM, Eaves, EL, Ng, J, Ganeshalingam, N, Weisel, CP, Qian, H, Lange, G,
    Fiedler, NL Occupational Solvent Exposure and Brain Function: an fMRI Study, Environmental
    Health Perspectives, 119(7), 908-913, 2011. PMC3222975
87. Wei, B, Mohan, K, Weisel, CP “Exposure of Flight Attendants to Pyrethroid Insecticides on
    Commercial Flights: Urinary Metabolite Levels and Implications, Occupational and Environmental
    Medicine, 215(4) 465-473, 2012. PMC3299936
88. Trabaris, M. Laskin, JD, Weisel, CP “Percutaneous Absorption of Haloacetonitriles and Chloral
    Hydrate and Simulated Human Exposures” Journal of Applied Toxicology, 32(6):387-394, 2012.
    PMC3199364
89. Trabaris, M, Laskin, JD, Weisel, CP “Effects of Temperature, Surfactants and Skin Location on
    the Dermal Penetration of Disinfection By-Products, Journal of Exposure Science and
    Environmental Epidemiology, 22:393-397, 2012. PMC4043153
90. Einstein, SA, Yu,CH, Mainelis, G, Chen, LC, Weisel, CP, Lioy, PJ, “Design and Validation of a
    Passive Deposition Sampler”, Journal of Environmental Monitoring, 14:2411-2420, 2012.
    PMC4114154
91. Wu, X, Fan, Z, Zhu, X, Jung, KH, Ohman-Strickland,P, Weisel, CP, Lioy, PJ, Exposures to
    Volatile Organic Compounds (VOCs) and Associated Health Risks of Social-Economic
    Disadvantaged Population in a “Hot Spot” in Camden, New Jersey, Atmospheric Environment,
    57(9), 72-79, 2012. PMC4321696
                                             15
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37931 Filed 07/16/20 Page 47 of
                                       63
                                                                                    C.P. Weisel, Ph.D.- 2020
92. Isukapalli, SS; Mazumdar, S; George, P; Wei, B; Jones, B; Weisel, C P, Computational fluid
    dynamics modeling of transport and deposition of pesticides in an aircraft cabin. Atmospheric
    Environment, 68, 198-207, 2013. PMC4310242
93. Pavilonis BT, Anthony TR, O'Shaughnessy PT, Humann MJ, Merchant JA, Moore G, Thorne, PS,
    Weisel, CP and Sanderson, WT “Indoor and outdoor particulate matter and endotoxin
    concentrations in an intensely agricultural county” , Journal of Exposure Science and
    Environmental Epidemiology, doi: 10.1038/jes.2012.123, 23, 299-305, 2013. PMC3977744
94. Wei, B, Isukapalli, SS, Weisel, CP “Studying permethrin exposure in flight attendants using a
    physiologically based pharmacokinetic model”, Journal of Exposure Science and Environmental
    Epidemiology, 23(4), 416-427, 2013; doi: 10.1038/jes.2013.12, 2013. PMC4063416
95. Weisel, CP, Weschler, CJ, Mohan, K, Vallarino, J, Spengler, JD “Ozone and Ozone By-Products
    in the Cabins of Commercial Aircraft” Environmental Science and Technology, 47 (9), 4711–4717,
    2013. PMC3683839
96. Pavilonis, BT, Weisel, CP, Buckley, B and Lioy, PJ. “Bio-accessibility and Risk of Exposure to
    Metals and SVOCs in Artificial Turf Field Fill Materials and Fibers”, Risk Analysis, published
    online: 11 JUN 2013 DOI: 10.1111/risa.12081, 2013. PMC4038666
97. Zhang, Y, Isukapalli, S, Georgopoulos, PG, Weisel, CP. “Modeling Flight Attendants’ Exposures
    to Pesticides in Disinsected Aircraft Cabins”, Environmental Science and Technology:
    47(24):14275-14281, 2013. doi: 10.1021/es403613h. Epub 2013 Dec 4. PMC3920731
98. Eckels, SJ, Jones,B, Mann,G, Mohan, KR and Weisel, CP. “Aircraft Recirculation Filter for Air-
    Quality and Incident Assessment” , Journal of Aircraft, 51 (1), 320-326, 2014. PMC4308957
99. LaKind, JS, Sobus, JR, Goodman,M, Barr, DB, Fürst,P, Albertini, RJ, Arbuckle,TE, Schoeters,G
    Tan,YM, Teeguarden,J, Tornero-Velez,R and Weisel, CP, A Proposal for Assessing Study
    Quality: Biomonitoring, Environmental Epidemiology, and Short-Lived Chemicals (BEES-C)
    Instrument”, Environmental International, 73, 195-207, 2014. PMC4310547
100. Yu, CH Patton, A, Zhang, A, Fan, ZH, Weisel, CP , and Lioy, PJ, Evaluation of Diesel Exhaust
    Continuous Monitors in Controlled Environmental Conditions, Journal of Occupational and
    Environmental Hygiene, DOI: 10.1080/15459624.2015.1022652, 2015.
101. Boyle, EB, Deziel, NC, Specker, BL, Collingwood, S, Weisel, CP, Dellarco, MJ, and Wright, DJ
    Feasibility and Informative Value of Environmental Sample Collection in the National Children's
    Vanguard Study, Environmental Research, 2015. Apr 23;140:345-353. doi:
    10.1016/j.envres.2015.04.006.
102. LaKind, JS, Goodman,M, Barr, DB, Weisel, CP and Schoeters,G, Lessons learned from the
    application of BEES-C: Systematic assessment of study quality of epidemiologic research on
    BPA, neurodevelopment, and respiratory health., Environmental International, 2015. Apr
    14;80:41-71. doi: 10.1016/j.envint.2015.03.015,
103. Kwon, J, Weisel, CP, Morandi, MT, Stock, T, Source proximity and meteorological effects on
    residential outdoor VOCs in urban areas: Results from the Houston and Los Angeles RIOPA
    studies, Science of the Total Environment, 573, 954-964, 2016. doi:
    10.1016/j.scitotenv.2016.08.186
104. Kwon, J, Weisel, CP, Morandi, MT, Stock, T, Turpin, B, Source proximity and meteorological
    effects on residential ambient concentrations of PM2.5, organic carbon, elemental carbon, and
    p_PAHs in Houston and Los Angeles, Journal of Environmental Science International, 25(10),
    1349-1368, 2016 doi:https://doi.org/10.5322/JESI.2016.25.10.1349
105. Amiri, SN, Jones, B, Mohan, KR, Mann, G, Weisel, CP, Roth, J, Study of aldehydes, carbon
    monoxide, and particulate contaminants generated in a bleed-air simulator. Journal of Aircraft, 54
    (4), 1364-1374, 2017 http://dx.doi.org/10.2514/1.C034133
106. Gholizadeh, A, Voiry, D, Weisel, C, Gow, A, Laumbach, R, Kipen, H, Chhowalla, M, Javanmard,

                                              16
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37932 Filed 07/16/20 Page 48 of
                                         63
                                                                                          C.P. Weisel, Ph.D.- 2020
      M, Toward point-of-care management of chronic respiratory conditions: Electrochemical sensing
      of nitrite content in exhaled breath condensate using reduced graphene oxide, Microsystems &
      Nanoengineering, 3, 17022, published on line May 2017 doi:10.1038/micronano.2017.22
   107. Weisel, CP, Fiedler, F, Weschler, CJ, Oham-Strickland, P, Mohan, K, McNeil, K and Space, D.
      Human Symptom Responses to Bioeffluents, Short-chain Carbonyls/Acids and Long-chain
      Carbonyls in a Simulated Aircraft Cabin Environment, Indoor Air, 27(6), 1154-1167, 2017 | DOI:
      10.1111/ina.12392
   108. Sagona, J, Meng, Q and Weisel, CP Accuracy and practicality of a portable ozone monitor for
      personal exposure estimates, Atmospheric Environment, 127, 120-126, 2018.
   109. Zhou, J, Tierney, NK, McCarty, TJ, Black, KG, Hernandez, M, Weisel, CP, Estimating Infants’
      and Toddlers’ Inhalation Exposure to Fragrance Ingredients in Baby Personal Care Products.
      International Journal of Occupational and Environmental Health, In Press 2018
   110. Zhou, J, Mainelis, G, Weisel, CP Pyrethroid levels in toddlers’ breathing zone following a
      simulated indoor pesticide spray, Journal of Exposure Science and Environmental, in Revision,
      2018
   111. Son, Y; Wackowski, O; Weisel, C; Schwander, S; Mainelis, G; Delnevo, C; Meng, Q, "Evaluation
      of e-vapor nicotine and nicotyrine concentrations under various e-liquid compositions, device
      settings, and vaping topographies", Chemical Research in Toxicology, 31(9), 861-868, 2018.
   112. Fiedler, N, Weisel, C, Nwankwo, C, Kipen, H. Lange, G, Ohman-Strickland, P, Laumbach, R Chronic
      Exposure to Solvents Among Construction Painters: Reductions in Exposure and Neurobehavioral Health
      Effects, Journal of Occupational and Environmental Medicine, 60(12), e663-e670, 2018
   113. Zhou, J, Mainelis, G, Weisel, CP Pyrethroid levels in toddlers’ breathing zone following a simulated
      indoor pesticide spray, Journal of Exposure Science and Environmental, 29, 389-396, 2019
   114. Graber JM, Alexander, C, Laumbach, RJ, Black, K, Strickland, P, Georgopoulos, PG, Marshal, EG,
      Shendell, D, Alderson, D, Mi, Z, Mascari, M, Weisel CP, Per- and polyfluoroalkyl substances (PFAS)
      blood levels after contamination of a community water supply and comparison with 2013-14 NHANES,
      Journal Exposure Science and Environmental Epidemiology, 29, 172-182, 2019
   115. Feld-Cook, E, Shome, R, Zaleski, R, Mohan, K, Kourtev, H, Bekris, KE, Weisel, CP, Shin, J Exploring
      the Utility of Robots in Exposure Studies, Journal Exposure Science and Environmental Epidemiology,
      published on-line November 2019, https://doi.org/10.1038/s41370-019-0190-x
   116. Kerkhof, LJ; Ibronke, O; McGuinness, LR; Lu, SE; Wang, Y; Hussain, S; Weisel, CP. Species-Level
      Evaluation of the Human Respiratory Microbiome, GigaScience in press 2020

B. Books and Book Chapters
      1. Weisel, C. P., J. L. Fasching, S. R. Piotrowicz and R. A. Duce, "A modified standard addition
         method for determining cadmium, lead, copper and iron in seawater derived samples by
         atomic absorption spectroscopy," In: Ultratrace Metal Analysis in Biological Science and
         Environment, T. H. Risby, ed., ACS Publ. NO. 174, 134-145, 1979.
      2. Weisel, C.P., "Estimates of ingestion, inhalation and dermal exposures to chloroform from
         chlorinated water," in the Proceedings of the First International Conference on the Safety of
         Water Disinfection, Gunther Craun, ed., ILSI Press, 593-597, 1993.
      3. Weisel, C.P. and T. Shepard, "Chloroform and the resulting body burden associated with
         swimming in chlorinated pools," in Water Contamination and Health, Rhoda Wang, ed., Marcel
         Dekker, New York, 135-147, 1994.
      4. Weisel, C.P., Little, J.C., Chiu, N., Pandis, S.N., Davidson, C., Wilkes, C.R., “Developing
         Exposure Estimates” in Exposure to Contaminants in Drinking Water, S. S. Olin ed. CRC
         Press, 85-123, 1999.
      5. Weisel, C.P., “Transportation” in Indoor Air Quality Handbook, J. Spengler, J. Samet and J.F.
         McCarthy, ed., McGraw-Hill, 68.1-68.20, 2000.
      6. Weisel, C.P., “Human Exposure Assessment: Biomarkers of Exposure” in Health Effects and
                                                   17
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37933 Filed 07/16/20 Page 49 of
                                         63
                                                                                        C.P. Weisel, Ph.D.- 2020
          Management of Risks, Gunther Craun, Ed., ILSI Press, 225-242, 2001.
      7. Offenberg.JH, Eisenreich, SJ, Gigliotti,CL, Chen, LC, Cohen, MD,. Chee, G, Prophete, C,
          Xiong JQ, Quan, C, Lou, X, Zhong, M, Gorczynski, J, Yiin, LM, Illacqua, V Weisel, CP, Lioy,
          PJ “Persistent Organic Pollutants in Dusts that Settled at Indoor and Outdoor locations in
          Lower Manhattan after 11 September 2001”, in Urban Aerosols and Their Impact Lessons
          Learned from the World Trade Center Tragedy, American Chemical Society Symposium
          Series 919, 103-113, 2005.
      8. Weisel, C.P. “Automobile, Bus, and Rail Passenger Air Quality” in Air Quality in Airplane
          Cabins and Similar Enclosed Spaces, The Handbook of Environmental Chemistry Vol 4-H,
          Martin B. Hocking Ed. Springer-Verlag Berlin, 317-334, 2005.
      9. P.J. Lioy, C. P. Weisel, P.G. Georgopoulos, “An Overview of the Environmental Conditions
          and Human Exposures that Occurred Post 9-11”, In: Urban Aerosols and Their Impacts:
          Lessons Learned from the World Trade Center Tragedy Jeffrey S. Gaffney and Nancy A.
          Marley, Eds., chapter 2., ACS Symposium Book, Oxford Publishers, LTD, Eng, 2005
      10. Weisel CP. Zhang J. Turpin BJ. Morandi MT. Colome S. Stock TH. Spektor DM. Korn L. Winer
          AM. Kwon J. Meng QY. Zhang L. Harrington R. Liu W. Reff A. Lee JH. Alimokhtari S. Mohan
          K. Shendell D. Jones J. Farrar L. Maberti S. Fan T. Relationships of Indoor, Outdoor, and
          Personal Air (RIOPA). Part I. Collection methods and descriptive analyses. Research Report -
          Health Effects Institute. (130 Pt 1):1-107; discussion 109-27, 2005 Nov.
      11. Turpin, Barbara J, Clifford P Weisel, Maria Morandi, Steven Colome, Thomas Stock, Steven
          Eisenreich, Brian Buckley, and Others, Relationships of Indoor, Outdoor, and Personal Air
          (RIOPA) Part II. Analyses of Concentrations of Particulate Matter Species. Research Report -
          Health Effects Institute. (130 Pt 2):1-76; discussion 79-90, 2007 Aug.
      12. Weisel, C.P. “Exposure Science: Inhalation” in Encyclopedia of Environmental Health (NVRN),
          Jaymie Meliker, Volume Editor, Jerome Nriagu, Editor of Five Volumes, 5016pp, ISBN: 978-0-
          444-52273-3, 2011.
      13. Lioy, P.J., Weisel, C.P., “Exposure Science to Protect Children's Health”, in Textbook of
          Children’s Environmental Health, Philip J. Landrigan and Ruth A. Etzel Eds, Chapter 7, 2013.
      14. Lioy, P.J. Weisel, C.P. Exposure Science: Basic Principles and Applications. Elsevier
          Press/Academic Press. ISBN 0124202381, 9780124202382 122pp. 2014.
      15. Weisel, C.P. “The Development of Biomarkers” in ’Exposure Assessment in Environmental
          Epidemiology 2nd ed’ Mark Nieuwenhuijsen, Editor,ISBN 978-0-19-937878-4, Page 249-369,
          2015.
      16. Weisel, C.P. “Exposure Science: Routes of Exposure: Inhalation” in Encyclopedia of
          Environmental Health, 2nd Edition Jerome Nriagu, Ed., September 2019, ISBN
          9780444639516
      17. Weisel, C.P. “Indoor and Outdoor Pyrethroid Air Concentration” in Pyrethroid Insecticides,
          Ethel Eljarrat, ed., in press 2020.

C. Letters to the Editor and Editorials:
   1. Karagas MR. Villanueva CM. Nieuwenhuijsen M. Weisel CP. Cantor KP. Kogevinas M.
       Disinfection byproducts in drinking water and skin cancer? A hypothesis. Cancer Causes &
       Control. 19(5):547-8, 2008.
   2. Lioy, PJ and Weisel, CP Artificial turf: safe or out on ball fields around the world J Expo Sci
       Environ Epidemiol 18: 533-534, 2008.
   3. Buckley, TJ, Goldstein, BD, Weisel, CP, Zhang, J, Adgate, G, Georgopoulos, PG, In Memoriam:
       Paul J. Lioy, Environmental Health Perspectives, 123(9) A226:, 2015 DOI:10.1289/ehp.1510675.

D. Presentations/Proceedings:
   1. "Fractionation of Fe, Cu, Zn and Cd during the production of atmospheric sea salt particles at the
                                                  18
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37934 Filed 07/16/20 Page 50 of
                                       63
                                                                                     C.P. Weisel, Ph.D.- 2020
    air-sea interface", with S.R. Piotrowicz, J.L. Fasching and R.A. Duce, American Meteorological
    Society's Second Conference on Ocean-Atmosphere Interactions, Seattle, WA, April 1976.
2. "A modified standard addition method for determining cadmium, lead, copper and iron in seawater
    samples by atomic absorption spectroscopy", with S.R. Piotrowicz, R.A. Duce and J.L. Fasching,
    The 174 National American Chemical Society Meeting, Chicago, IL, September 1977.
3. "The BIMS - An in-situ device for measuring material fluxes from the ocean to the atmosphere",
    with J.L. Fasching, R.W. Heaton, S.R. Piotrowicz and R.A. Duce, The 17th General Meeting of the
    IGUU, Canberra, Australia, December 1979.
4. "Trace metal enrichments on ocean-generated aerosols", The Third Symposium of Dissertation on
    Chemical Oceanography, Honolulu, HI, February 1981.
5. "Examination of copper (II) interactions with marine organic matter using ultraviolet spectroscopy",
    with R. Zika, The National AGU Meeting, Philadelphia, PA, June 1982.
6. "Automated search of GC/MS chromatographs for compounds not previously observed", with S. H.
    Chang, Eastern Analytical Symposium, New York, NY, October 1988, pp 97.
7. "Analysis of urban air samples for VOC's", with J. Oppenheimer, Eastern Analytical Symposium,
    New York, NY, October 1988, pp 230.
8. "Factors which influence chloroform body burden associated with using municipal tap water", with
    Wan-Kuen Jo and Paul J. Lioy, The First Annual Meeting of the International Society of
    Environmental Epidemiology, Brookhaven, NY, September 1989.
9. "Routes of chloroform exposure from showering with chlorinated water", with Wan-Kuen Jo and
    Paul J. Lioy, EPA/AWMA International Symposium, May 1990, pp 436-441.
10. "Estimating the cancer risk from multi-route exposure to chloroform from chlorinated water", with
    Wan-Kuen Jo and Paul J. Lioy, EPA/AWMA International Symposium, May 1990, pp 988-993.
11. "Variations in breath concentrations of volatile organic compounds after exposure from showers:
    Estimates of their elimination from the body", with Wan-Kuen Jo, Indoor Air 90, Toronto, August
    1990, Vol. 2 pp 171-176.
12. “Exposure to volatile organic compounds resulting from showering with chlorinated water”, with
    Wan-Kuen Jo and Paul Lioy, Indoor Air 90, Toronto, August 1990, Vol. 2 pp 495-500.
13. "Exposure to gasoline within automobile cabins", Gasoline Exposure Workshop, Annapolis, MD,
    December 1990.
14. "Daily concentrations of VOC in Staten Island", with J. R. Oppenheimer at the International
    Symposium Measurement of Toxic and Related Air Pollutants, EPA/AWMA, May 1991, Vol. 1, pp
    261-266.
15. "Seasonality in concentrations of volatile organics in ambient air on Staten Island, New York", with
    J.R. Oppenheimer, D.B. Gerstle and Q. Zha at the International Symposium Measurement of
    Toxic and Related Air Pollutants, EPA/AWMA, May 1991, Vol. 1, pp 267-272.
16. "VOC's measured in passenger compartment of autos", with N. Lawryk and P. Lioy at the
    International Symposium Measurement of Toxic and Related Air Pollutants, EPA/AWMA, May
    1991, Vol. 2 pp. 638-644.
17. "Volatile organic compound exposure to automobile occupants", with N. J. Lawryk and P. J. Lioy,
    1991 Annual Meeting of the International Society of Exposure Analysis: Measuring,
    Understanding and Predicting Exposures in the 21st Century, Atlanta, GA, November 1991.
18. "The development and validation of a reliable household dust surface wipe sampler", with P.
    Yang, T. Wainman, J. Adgate, D. Burns and P. J. Lioy, International Symposium, Durham, NC,
    May 1992, pp 791-795.
19. "Mercury releases from amalgam in an artificial mouth", with Berdouses, E.D., T.K. Baidynathan,
    A. Dastane, Z. Shey and M. Houpt, International Society of Dental Research, Glascow, Scotland,
    1992.
20. "Relationship between exposure and measurements of the internal dose of benzene", with R. Yu,
    International Congress on the Health Effects of Hazardous Waste, Atlanta, GA, May, 1993, pp
                                               19
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37935 Filed 07/16/20 Page 51 of
                                       63
                                                                                    C.P. Weisel, Ph.D.- 2020
    398-406.
21. "Studies of multiroute exposure/dose reconstruction using physiologically based pharmacokinetic
    models", with Roy, A.,P.G. Georgopoulos, and M.A. Gallo, International Congress on the Health
    Effects of Hazardous Waste, Atlanta, GA, May, 1993, pp 284-293.
22. "Gasoline and methanol exposure from automobiles with residences and attached garages", with
    N. Lawryk, Indoor Air '93, Helsinki, Finland, August 1993, Vol. 2, pp 195-200.
23. "Exposure to gasoline and its additive within automobile cabins", Annual Ramazzini Days, Carpi,
    Italy, October, 1993.
24. "Mercury vapor exposure to the practitioner during amalgam placement", with Vallejo, E., R.
    Gonzales, and C.A. Feldman, IADR General Session and Exhibition, Seattle, WA, March, 1994.
25. "Exposure to evaporative gasoline emissions", with K. Mohan, International Symposium of
    Measurements of Toxic and Related Air Pollutants, US EPA/AWMA, Durham, NC, May 1994.
26. "Use of biomarkers in environmental exposure assessment", Seminar Series in Chemical
    Engineering, Chemistry and Environmental Science at NJIT, Newark, NJ, November 1994.
27. "Exposures to MTBE", Second Annual Health and Safety Conference Motor Gasolines and
    Additives: Methyl-Tertiary Butyl Ether, Washington, D.C., March, 1995.
28. "Chlorination by-product biomarker measurements as measurements of their exposures from
    residential tap water", with J. Klotz, at Workshop on Disinfection By-Products and Reproductive
    Effects, Research Triangle Park, NC, March 1995.
29. “Use of biomarkers of exposure to volatile organic compounds”, Annual Conference of the
    International Society for Environmental Epidemiology and International Society for Exposure
    Analysis, Noordwijkeerhout, The Netherlands, Epidemiology 1995, 6 (4) S51.
30. "Exhaled breath and urinary muconic acid as biomarkers of environmental benzene exposures",
    with R. Yu, Spring 1995 National American Chemical Society (ACS) Meeting, Anaheim, CA, April
    1995, pp 31.
31. "Soil gas entry into below-grade basements as an exposure route for trichloroethene", with D.
    Fischer and C. Uchrin, International Congress on Hazardous Waste: Impact on Human and
    Ecological Health, Atlanta, GA, June 1995, pp 137.
32. "Use of breath samples as indicators of internal dose after tetrachloroethylene exposure", with Y.
    Chien, International Congress on Hazardous Waste: Impact on Human and Ecological Health,
    Atlanta, GA, June 1995.
33. "Biomarkers of environmental benzene exposure", with R. Yu, A. Roy and P. Georgopoulos,
    Benzene '95: International Conference on the Toxicity, Carcinogenesis, and Epidemiology of
    Benzene, June 1995.
34. “The Effect of a Dust Lead Control Program Combined with Health Education on Blood Lead in
    Toddlers: A Randomized Study”, with G.G. Rhoads, A.S. Ettinger, K.D. Goldman, D. Paschal, J.
    Adgate, T. Buckley, P.J. Lioy, American Public Health Association, NY, NY, November 1996.
35. “Breath Sampling as a Biomarker of Exposure”, with Y.-C Chien, and P. Georgopoulos, Society
    for Risk Analysis Annual Meeting, New Orleans, LA December 8-12, 1996, pp 76.
36. “Exposure to Dichloroacetic Acid and Trichloroacetic Acid from Chlorinated Water During
    Household Use”, with H. Kim, P. Haltmeier, and J. Klotz, Society for Risk Analysis Annual
    Meeting, New Orleans, LA December 8-12, 1996, pp 45.
37. “The effect of dust lead control program combined with health education on blood lead in toddlers:
    a randomized study”, with G.G. Rhoads, A.S. Ettinger, K.D. Goldman, D. Paschal, J. Adgate, T.
    Buckley, and P.J. Lioy, APHA Meeting, New York City, November 1996.
38. “Population distribution of mercury levels in human hair”, with E.D. Pellizzari, R. Fernando, G.M.
    Cramer, and G.M. Meaburn, 7th International Society of Exposure Analysis (ISEA) Annual
    Meeting, Research Triangle Park, NC, November 1997, pp 72.
39. “Methanol exposure from evaporative emissions from a methanol-fueled vehicle”, with P. Tsai, 7th
    International Society of Exposure Analysis (ISEA) Annual Meeting, Research Triangle Park, NC,
                                              20
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37936 Filed 07/16/20 Page 52 of
                                       63
                                                                                     C.P. Weisel, Ph.D.- 2020
    November 1997, pp 87.
40. “MTBE exposure of drivers during and after refueling”, with S. Alimokhtari, 7th International
    Society of Exposure Analysis (ISEA) Annual Meeting, Research Triangle Park, NC, November
    1997, pp 88.
41. “Human dermal absorption of dichloroacetic and trichloroacetic acids from water”, with H. Kim, 7th
    International Society of Exposure Analysis (ISEA) Annual Meeting, Research Triangle Park, NC,
    November 1997, pp 121.
42. “Determination of methyl tert-butyl ether and tert-butyl alcohol in human urine by high temperature
    purge and trap gas chromatography/mass spectrometry”, with C-W Lee, 7th International Society
    of Exposure Analysis (ISEA) Annual Meeting, Research Triangle Park, NC, November 1997.
43. Presentation at the Allergy and Immunology Grand Rounds, New Jersey Medical School, June 6,
    1998
44. “Contributions of Outdoor Sources to Indoor Concentrations and Personal Exposures”, with M.
    Morandi, T. H. Stock, B. Turpin, J. Zhang, S. Colome, and D.M. Spektor. ISEE/ISEA Joint
    Conference, Boston, MA, August 1998.
45. “Relationship of Ozone and Asthma”, Medical Society of New Jersey, November 18, 1998.
46. “Air Quality and Respiratory Impacts”, Annual Meeting of the NJ Center for Environmental
    Indicators, April 29, 1999.
47. “Evaluation of A Physiologically Based Pharmacokinetic Model For Perchloroethylene in Humans
    At Environmental Exposure Levels”, with A. Roy, Y-C. Chien, and P. Georgopoulos, ISEE/ISEA
    Joint Conference, Athens, Greece, September 1999, Epidemiology 10 (4) S80.
48. “Biomonitoring of Human Exposure to Methyl Tertiary Butyl Ether Following Controlled
    Exposures”, with C.W. Lee, ISEE/ISEA Joint Conference, Athens, Greece, September 1999,
    Epidemiology 10 (4) S70.
49. “The RIOPA (relationship among indoor, outdoor and personal air) Study”, with S. Colome, M.
    Morandi, T. Stock, D. Spektor, B. Turpin, and J. Zhang. ISEE/ISEA Joint Conference, Athens,
    Greece, September 1999, Epidemiology 10 (4) S92.
50. “Chemical Characterization of Fine Particle Exposures in RIOPA, A Three City Exposure study”,
    with B. Turpin, W. Cui, Y. Naumov, B. Buckley, S.J. Eisenreich, M. Morandi, T. Stock, S. Colome,
    and D. Spektor. ISEE/ISEA Joint Conference, Athens, Greece, September 1999,Epidemiology 10
    (4) S92.
51. “The RIOPA Survey Questionnaires”, with D.M. Spektor, S. Colome, B. Turpin, J. Zhang, M.
    Morandi, and T. Stock. ISEE/ISEA Joint Conference, Athens, Greece, September 1999,
    Epidemiology 10 (4) S92.
52. “Indoor, Outdoor, and Personal Air Concentrations of Volatile Organic Compounds in the RIOPA
    Study”, with M. Morandi, T. Stock, M. Afshar, S. Maberti, J. Sellmeyer, J. Cross, S. Colome, and
    D. Spektor. ISEE/ISEA Joint Conference, Athens, Greece, September 1999, Epidemiology 10 (4)
    S92.
53. “Characterization of Exposures to Aldehydes in Three US Urban Areas: 1. Methodologies”, with Z.
    Fan, J. Zhang, T. Proetta, S. Alimokhtari, and E. Lazarus. ISEE/ISEA Joint Conference, Athens,
    Greece, September 1999, Epidemiology 10 (4) S93.
54. “Characterization of Exposures to Aldehydes in Three US Urban Areas: 2. Preliminary Results”,
    with J. Zhang, Z. Fan, M. Morandi, T. Stock, and S. Colome. ISEE/ISEA Joint Conference,
    Athens, Greece, September 1999, Epidemiology 10 (4) S93.
55. “The Influence of Ambient Air Sources on Exposure to Air Toxics: Results From The RIOPA Study
    “, 7th Section Fall Meeting of the Section of Environment, Energy and Resources of the American
    Bar Association, San Diego, October 1999, pp 361-366.
56. “Air in the World”, 2nd Annual Women in Science Symposium, EOHSI, Piscataway, NJ, October
    13, 1999.
57. “Human Exposure Assessment: Biomarkers of Exposure”, 2nd International Conference on The
                                               21
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37937 Filed 07/16/20 Page 53 of
                                       63
                                                                                      C.P. Weisel, Ph.D.- 2020
    Safety of Water Disinfection: Balancing Chemical and Microbial Risks, International Life Sciences
    Institute-Risk Sciences Institute, Miami Beach, FL, November 15-17, 1999.
58. “Biomarkers of Exposure in Environmental Medicine”, Occupational Medicine Residents’ Seminar
    Series, EOHSI/UMDNJ, Piscataway, NJ, December 21, 1999.
59. “Air Pollution Exposure and Effects”, Environmental Health in the Twenty First Century: Progress
    and Opportunities, EOHSI, Piscataway, NJ January 12-13, 2000.
60. “Biomarkers of Exposures to DBPs”, Exposure Assessment for Disinfection By-Products in
    Epidemiologic Studies, Ottawa, Canada, May 7 - 10, 2000.
61. “The Role of Human Personal Exposure Assessment In Determining Health Impacts of Urban Air
    Toxics”, The Mickey Leland National Urban Air Toxics Research Center, Houston, TX, March 6-7,
    2000.
62. “Using Stable Isotopically Labeled Benzene for Evaluating Human Biomarkers of Environmentally
    Relevant Exposures”, with S-S. Park, H-S. Pyo, and K. Mohan, Tenth Annual Meeting of the
    International Society of Exposure Analysis, Monterey, CA, November 24-27, 2000.
63. “Influence Of Ambient Air On VOC Indoor Air Concentrations Within The RIOPA Study”, with B.
    Turpin, J. Zhang, L. Korn, S. Alimokhtari, J. Kwon, K. Mohan, S. Maberti, M. Morandi, T. Stock, D.
    Shendell, C. Guilleband, N. Yamamoto, and L. Sabin, S. Colome, and D. Spektor, Tenth Annual
    Meeting of the International Society of Exposure Analysis, Monterey, CA, November 24-27, 2000.
64. “In vitro Dermal Exposure Assessment of Drinking Water Disinfection By-Products”, with M.
    Trabaris, X. Xu, J. Laskin, and T. Mariano at The American Water Works Association
    Microbial/Disinfection By-Products Health Effects Symposium, Lisle, IL, March 24-26, 2001.
65. “Assessment of Exposure to Haloacetone and Haloacetic Acids in Aerosols During Showering”,
    with X. Xu and C. Fesenmaier at The American Water Works Association Microbial/Disinfection
    By-Products Health Effects Symposium, Lisle, IL, March 24-26, 2001.
66. “Consideration of Toxic Exposures and Asthma”, at Environmental Air Toxics: Role in Asthma
    Occurrence?, The Mickey Leland National Urban Air Toxics Research Center, Houston, TX, May
    20-31, 2001.
67. “Influence of Ambient Air Sources on VOC Exposures in NJ in the RIOPA Study”, Eleventh
    Annual Meeting of the International Society of Exposure Analysis, Charleston, SC, November 4-8,
    2001.
68. “Inhalation and Dermal Exposure to the DBPs: Haloacetic acids, Halopropanones,
    Haloacetonitriles and Chloral Hydrate”, Joint Annual Meeting of the International Society of
    Exposure Analysis (12th) and the International Society of Environmental Epidemiologist (14th),
    Vancouver, BC, August 12-15, 2002.
69. “Influence of Mobile Sources on Ambient and Personal Air: Evaluation within the RIOPA Study”,
    Joint Annual Meeting of the International Society of Exposure Analysis (12 th) and the International
    Society of Environmental Epidemiologist (14th), Vancouver, BC, August 12-15, 2002.
70. “Characterization of the Dust/smoke Aerosol that Settle East of the World Trace Center (WTC)
    after its Collapse”, Joint Annual Meeting of the International Society of Exposure Analysis (12 th)
    and the International Society of Environmental Epidemiologist (14th), Vancouver, BC, August 12-
    15, 2002.
71. “Assessment of Antileukotriene Use From Data Collected by Health Care Providers (HCP) on
    Hand-Held Personal Digital Assistant Devices (PDA), with Hade, Jason *; Weiss, Stanley [S];
    Bielory, Leonard [S]; Zhao, Caixia *; Louis, Howard at the Annual Meeting of the American
    Academy of Allergy, Asthma and Immunology, Abstract in Journal of Allergy & Clinical
    Immunology. 109(1) (Supplement):S312, January 2002.
72. “Understanding the Prevalence of Asthma in a Community: Impacts of Study Design and
    Definition”, with S.H. Weiss, A. Tasslimi, N. Lee, S. Alimokhtari, L. Morales, and D.L. Hom.,
    Abstract #60074, at the 131st American Public Health Association Annual Meeting, San Francisco,
    CA, November 15-19, 2003.
                                               22
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37938 Filed 07/16/20 Page 54 of
                                       63
                                                                                    C.P. Weisel, Ph.D.- 2020
73. “Application of GENMAPP to DNA Arrays of Embryonic Stem Cells”, Department of Genetics,
    Hebrew University, Jerusalem, Israel, May 2003.
74. “Use of a Web-Based Questionnaire to Collect Exposure and Symptom Data in Asthmatic
    Adolescents” with S.H. Weiss, A. Tasslimi, N. Lee, S. Alimokhtari, at the International Society of
    Exposure Analysis, Philadelphia, PA October, 2004
75. “Effect of Proximity on Ambient Air Concentration Adjacent to Residences in Elizabeth, NJ
    Determined within the RIOPA Study” presented by J. Kwon, at the International Society of
    Exposure Analysis, Philadelphia, PA October, 2004
76. “DNA Arrays as a Potential Biomarker of Environmental Exposure” with O. Meng and K Mohan at
    the International Society of Exposure Analysis, Philadelphia, PA October, 2004
77. “Preliminary Results Of Home Environmental Assessment And Chemical Exposure, And Body
    Burdens Of Children With Autism Spectrum Disorder Or Pdd-Nos (Asd)” with Seshardri, K;
    Alimokhtari, S; Mars, A; Moreno, R; Buckley, B; Lioy, P; Lambert, G at the Sixteenth Conference
    of the International Society for Environmental Epidemiology (ISEE) Abstract in Epidemiology
    Volume 15(4), July 2004, p S219.
78. "Relatively low sulfur dioxide levels impair respiratory function in some asthmatics" presented by
    A. Tasslimi with SH Weiss, DM Rosenblum at the 133rd Annual Meeting (November 5-9, 2005)
    Philadelphia, PA
79. “Inclusion of Exposure Analysis in Land Development Projects” with PJ Lioy and PG
    Georgopoulos at the International Society of Exposure Analysis 2005 Annual Meeting (October
    30-November2, 2005), Tucson, AZ
80. “Role of the Field of Exposure Science in Environmental Science” at the International Symposium
    of Process and Energy, 60th Anniversary Kyongpook National University, (February 28, 2006)
    Kyongpook, South Korea
81. “Low-Levels SO2 Effects in Childhood Asthmatics, presented by A. Tasslimi with SH Weiss, DM
    Rosenblum at the Congress of Epidemiology (June 21-24, 2006) Seattle, WA
82. "New Human Exposure Research; State-of-Knowledge on Inhalation/Dermal/Ingestion Routes of
    Exposure” presented at the Gordon Research Conference on Drinking Water Disinfection By-
    Products, Integrating Occurrence and Formation, Exposure, Toxicity, and Epidemiology, August
    13-18, 2006
83. Fan, Z ; Meng, Q; Weisel, C; Shalat, S; Laumbach, R; Ohman-Strickland, P; Black, K; Rodriguez,
    M; Bonanno, L “Acute Short-Term Exposures to PM2.5 Generated by Vehicular Emissions and
    Cardiopulmonary Effects in Older Adults.” Epidemiology. 17(6) Suppl:S213-S214, November
    2006.
84. “Organic Solvent Exposure Level among Bridge Painters in New York City and New Jersey”, with
    H. Qian, S. Wang and N. Fiedler at the at the International Society of Exposure Analysis 2007
    Annual Meeting (October 14-18, 2007), Durham, NC
85. “Overview of Research on Multipathway Exposure to Volatile Chemicals in Tap Water”, presented
    at the at the International Society of Exposure Analysis 2007 Annual Meeting (October 14-18,
    2007), Durham, NC
86. “Exposure to Ambient Fine Particulate Matter (PM2.5): Insights Relevant to PM Epidemiology”,
    with B. Turpin, Q. Meng, A. Polidori, A. Reff, Y. Naumova, J. Zhang, M Morandi, T. Stock, S.
    Colome and A. Winer at the at the International Society of Exposure Analysis 2007 Annual
    Meeting (October 14-18, 2007), Durham, NC
87. “Analytical Challenges in Measuring Pesticide Concentration and Human Exposure Inside
    Disinsected Commercial Airlines”, with K. Mohan at the, 2007 Eastern Analytical Symposium &
    Exposition, (November 12-15, 2007) Somerset, NJ
88. “Exposure Science: Linking the Environment to Health" Technion University, Haifa Israel, January
    22, 2009.
89. “Single Nucleotide Polymorphisms (SNPs) in Metabolic Enzymes and their Influence on
                                              23
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37939 Filed 07/16/20 Page 55 of
                                       63
                                                                                     C.P. Weisel, Ph.D.- 2020
    Neurobehavioral Response to Chronic Solvent Exposure, with Hua Qian, Junyan Hong, Shengwei
    Wang, Nancy Fiedler at the 48th Annual Society of Toxicology Meeting (March 15–19, 2009)
    Baltimore, MD
90. “Effects On Cognitive Ability From Chronic Exposure To Solvent Based-Paint” with Hua Qian,
    Sheng-Wei Wang, Dirk Moore, Chizoba Nwankwo, Steve Yanger, Howard Kipen and Nancy
    Fiedler at the International Neurotoxicology Association 12th Biennial Meeting, (June 7-12, 2009)
    Jerusalem
91. "Predicting exposures across the spectrum of DBPs, populations and activities" at the Gordon
    Conference on Drinking Water Disinfection By-Products at Mount Holyoke College MA, August 9-
    14, 2009
92. “Pesticides Levels on Surfaces of Commercial Aircraft” with Binnian Wei and Krishnan Mohan at
    the Annual Meeting of the International Society of Exposure Science, Minneapolis, MN October,
    2009
93. “Computational Studies of Exposures to Pesticides in Aircraft Cabins” with Sastry Isukapalli,
    Pradeep George, Sagnik Mazumdar, Yan Chen, and Binnian Wei at the Annual Meeting of the
    International Society of Exposure Science, Minneapolis, MN October, 2009
94. “Ozone and Ozone-derived Oxidation Products on Commercial Aircraft” with Charles Weshler,
    Krishnan Mohan, Seema Bhanger and William Nazaroff at the Annual Meeting of the International
    Society of Exposure Science, Minneapolis, MN October, 2009
95. “The Impact of Residential Mobility on Birth Outcomes in Washington State” with Sylvia Brown,
    Richard Hoskins, Elizabeth Marshall, Gerald Harris, Denise Roe and Daniel Wartenberg, ISEE
    21st Annual Conference, Duplin Ireland, August 25-29 2009, Epidemiology 20(6) S240.
96. “Pesticides Levels in Commercial Aircraft” with Mohan and Wei, presented at The Sixth Triennial
    International Fire & Cabin Safety Research Conference, Atlantic City October 2010
97. “Ozone And Ozone By-Product Levels Within The Aircraft Cabin” with Weschler, C, Mohan, K
    and Alimokhtari, SA 82 Annual Meeting of the Aerospace Medical Association, Anchorage AK,
    May 2011.
98. “Ozone And Ozone By-Product Levels Within The Aircraft Cabin” with Weschler, C, Mohan, K,
    and Alimokhtari, SA Indoor Air 2011, Houston, TX, June 2011
99. “A Multi-Sensor Wireless System for Continuous Real-Time Environmental Monitoring” with
    Butler, R, Hall, J, Loo, SM, Anderson, J, Pook, M, Klein, D., Kiepert, J, at the 21st Annual
    Meeting of the International Society of Exposure Science, Baltimore, MD October, 2011
100. “Computational Fluid Dynamics (CFD) Modeling of Pesticide Dispersion and Deposition in
    Airliner Cabins” with Isukapalli, S, Mazumdar, S, George, P, Wei, B, at the 21 st Annual Meeting of
    the International Society of Exposure Science, Baltimore, MD October, 2011
101. “Exposure to Ozone and Ozone By-Product Levels in Aircraft Cabins” with Weschler, C, Mohan,
    k, Vallarino, J, Spengler, J, at the 21st Annual Meeting of the International Society of Exposure
    Science, Baltimore, MD October, 2011
102. “Design and Validation of a Passive Deposition Sampler” with Lioy, PJ, Einstein, SA, Chen, L,
    Mainelis, G, at the 21st Annual Meeting of the International Society of Exposure Science,
    Baltimore, MD October, 2011
103. “Indoor Exposures to Semi Volatile Organic Compounds (SVOCs)” at the 21st Annual Meeting
    of the International Society of Exposure Science, Baltimore, MD October, 2011
104. “Urinary Metabolite Levels of Pyrethroids in Flight Attendants on Commercial Flights” with Wei,
    B, at the 21st Annual Meeting of the International Society of Exposure Science, Baltimore, MD
    October, 2011
105. “Genetic Polymorphisms and Their Potential Influences on Neurobehavior among Construction
    Workers with Chronic Solvent Exposure” with Qian, H, Ohman Strickland, P, Fiedler, NF, at the
    21st Annual Meeting of the International Society of Exposure Science, Baltimore, MD October,
    2011
                                               24
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37940 Filed 07/16/20 Page 56 of
                                       63
                                                                                   C.P. Weisel, Ph.D.- 2020
106. “Source Proximity and Residential Outdoor Concentrations of Air Pollutants: Results from
   RIOPA California with Kwon, J, Morandi, MT, Stock, TH at the 22nd Annual Meeting of the
   International Society of Exposure Science, Seattle, WA October, 2012
107. “Incorporating Biomarkers in Exposure Science and Educating our Next Generation of
   Scientists.” Jerome J. Wesolowski Award Lecture, Annual Meeting of the ISEE, ISES and ISIAQ
   Basel Switzerland, 19-23 August 2013.
108. “Risk to Ozone and Ozone-derived Oxidation Products on Commercial Aircraft” with Weschler,
   Mohan, Spengler, Vallarino and Nazaroff at the FAA National Transportation Center of Excellence
   for Research in the Transportation Environment (RITE/ACER) symposium, , Melbourne, FL May
   5-6, 2014.
109. “Quantifying Exposure to Pesticides on Commercial Aircraft” withIsukapalli, Georgopoulos, Wei,
   Mohan, Mazumdar, Zhang at the FAA National Transportation Center of Excellence for Research
   in the Transportation Environment (RITE/ACER) symposium,, Melbourne, FL May 5-6, 2014
110. “Effectiveness of Washing for Removing Pesticides from Fruit”, with Pavilonis, 7th International
   Conference of Children’s Health and the Environment (INCHES), Jerusalem, Israel, November
   20-22, 2013
111. “Evaluation of At-Home Methods to Reduce Pesticide Residue on Apples and Peaches” with
   Pavilonis, 2014 Annual Society of Toxicology Meeting, March 21-26, 2014.
112. “A Tool to Reduce Uncertainty in Risk Characterization: Combining Bio-Accessibility of Metals in
   Soils from Simulated Gastrointestinal Fluids with In Vitro Cell-Based Bioassays for Toxicity” with
   Hylton, Bucklye, Laskin, Buckley and Lioy, 2014 Annual Meeting of ISES, Cincinnati, OH, October
   12-16, 2014
113. “A Controlled Exposure Study of Self-report Symptoms in Response to Organic Compound
   Mixtures Typical of Aircraft Cabin Environments” with Fiedler, Space, Mohan, McNeil, 2014
   Annual Meeting of ISES, Cincinnati, OH, October 12-16, 2014
114. “ Characterization of Bleed Air Thermal Degradation Product” with Mohan, Jones, 2014 Annual
   Meeting of ISES, Cincinnati, OH, October 12-16, 2014
115. “Toddlers’ Inhalation Exposure to Pyrethroids in Homes” with Zhou, Shalat, 2014 Annual
   Meeting of ISES, Cincinnati, OH, October 12-16, 2014
116. “The Biomonitoring, Environmental Epidemiology, and Short-Lived Chemicals (BEES-C)
   Instrument for Assessing Study Quality, with Sobus, LaKind, Goodman, Barr, Furst, Albertini,
   Arbuckle, Schoeters, Tan, Teeguarden, Tomero-Velez, 2014 Annual Meeting of ISES, Cincinnati,
   OH, October 12-16, 2014
117. “A Tool to Reduce Uncertainty in Risk Characterization: Combining Bio-Accessibility of Metals in
   Soils from Simulated Gastrointestinal Fluids with In Vitro Cell-Based Bioassays for Toxicity” with
   Hylton, B. Buckley, Laskin, T. Buckley and Lioy, Society of Toxicology Annual Meeting San Diego,
   CA, March 22-26, 2015
118. “A Tribute to Paul Lioy”, 25th Annual ISES Meeting, Henderson, NV, USA, October 18-22, 2015
119. “Research Ethics Challenges with Analyzing 9/11 Dust: New Frontiers in Exposure Science”,
   University of Kentucky Bioethics Series, September 15, 2016.
120. “Performance of Cairpol CairClip NO2 and Combined O3-NO2” with A Cole, S, Jeong, Eastern
   Analytical Symposium, Somerset, NJ October 2017.
121. “Toddlers' inhalation exposure to pyrethroids in homes” with J. Zhou, 26th Annual ISES Meeting,
   Utrecht, The Netherlands, October 2016
122. “Measurement Of Nitrite Levels In Exhaled Breath Condensate Samples Using
   Electrochemically Reduced Graphene Oxide Based Sensor” with Gholizadeh, A., Voury, D/.
   Kipen, H., Laumbach, R. Chhowalla, M and Javanmard, M. at the NIEHS Fest, Raleigh, NC,
   December 2016.
123. "Electrochemical Sensing of Nitrite, a Biomarker of Oxidative Stress, in Exhaled Breath
   Condensate," with Gholizadeh, A., Voury, D/. Kipen, H., Laumbach, R. Chhowalla, M and
                                              25
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37941 Filed 07/16/20 Page 57 of
                                         63
                                                                                      C.P. Weisel, Ph.D.- 2020
      Javanmard, M. at the 27th Annual ISES Meeting, Raleigh, NC, October 2017
   124. “Analysis and Identification of Ozone-Squalene Particulate Phase By-Products” with B. Coffaro,
      at the 27th Annual ISES Meeting, Raleigh, NC, October 2017
   125. “Analysis and Identification of Ozone-Squalene Particulate Phase By-Products” with B. Coffaro
      and C. Ho, at the 2017 Eastern Analytical Symposium, Plainsboro, NJ November 2017
   126. “Analysis of Particulate Phase Squalene-Ozone Reaction By-Products” with B. Coffaro, 15
      Conference of the International Society of Indoor IAr Quality & Climate: Indoor Air 2018,
      Philadelphia, PA, July 2018
   127. “Evaluation of Exposure to Perfluoronated Chemicals (PFCs) due to Contamination of Drinking
      Water in Gloucester County, New Jersey” with B Parsa, Z Fan, C Yu, P Georgopoulos, ISES-
      ISEE 2018 Annual Meeting, Ottawa, Canada, August 2018
   128. “Exploring the Use of Robots for Exposure Studies” with E. Cook, K. Mohan, R Shome, K
      Bekris, J Shin, ISES-ISEE 2018 Annual Meeting, Ottawa, Canada, August 2018
   129. “Particle Generation Analysis of Squalene-Ozone Reactions” with B. Coffaro, ISES-ISEE 2018
      Annual Meeting, Ottawa, Canada, August 2018
   130. “Perfluoroalkyl Substances (PFAS) Blood Levels And Health Outcomes in Residents Following
      Contamination of the Community Water Supply In Paulsboro, New Jersey” with J. Graber, A Cora,
      R Laumbach, M Zhongyuan, K Black, P Georgopoulos. , ISES-ISEE 2018 Annual Meeting,
      Ottawa, Canada, August 2018
   131. “A Pilot Study of Air Quality in Puerto Rico after Hurricane Maria” with N. Thomas, L. Calderon,
      S. Alimokhtari, S. Barret-Rios, B Boanos-Roser, C Rodriges, B. Buckley, G. Mainelis, International
      Aerosol Conference, St. Louis, Missouri, September 2018
   132. “Performance of Electrochemical Sensor of Nitrite, a Biomarker of Oxidative Stress, in Exhaled
      Breath Condensate” with A. Cole, A. Gholizadeh, M. Javanmard, V. Mishin at the 2018 Eastern
      Analytical Symposium, Plainsboro, NJ, November 2018
   133. “Evaluation of Effectiveness of an Intervention for Communities Exposed to PFNA-contaminated
      Drinking Water in New Jersey” with CH. Yu, S. Alimokhtari, D. Riker, P. Georgopoulos, T. Fan,
      International Society of Exposure Science/International Society of Indoor Air Quality Annual
      Meeting, Kaunas, Lithuania, August 2019.
   134. “Ozone Reactions with Squalene: Particle Seeding and Formation” with B. Coffaro at the 37th
      American Associate of Aerosol Research Annual Conference, Portland, OR, October 2019
   135. “Exposure to Perfluoroalkyl Substances (PFAS) due to Contamination of Drinking Water in
      Gloucester County, New Jersey: Evaluating the Effectiveness of an Intervention through
      Biomonitoring and Modeling” with Z. Fan, CH Yu, L. Chao, Z. Mi, PG. Georgopoulos at the
      American Public Health Association Annual Meeting, Philadelphia, PA, November 2019.


E. Conference Session Chair/Organizer:
      1. "Staten Island/New Jersey Urban Air Toxics Assessment Project" at the 1991 US EPA/AWMA
         International Symposium on Measurements of Toxic and Related Air Pollutants, Conference
         Chair, Durham, NC, May 1991.
      2. "Measurements of Exposures" at the First Annual Meeting of the International Society for
         Exposure Analysis: Measuring, Understanding and Predicting Exposures in the 21st Century,
         Conference Chair, Atlanta, GA, November 1991.
      3. "Dose Reconstruction" at the International Congress on the Health Effects of Hazardous
         Waste, Conference Chair, Atlanta, GA, May 1993.
      4. "Impact on Human and Ecological Health" at the International Congress on Hazardous Waste,
         Member Conference Steering Committee, Atlanta, GA, June 1995.
      5. "Benzene 95" at the International Conference on the Toxicity, Carcinogenesis and
         Epidemiology of Benzene, Member Organizing Committee, Piscataway, NJ, June 1995.
                                                 26
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37942 Filed 07/16/20 Page 58 of
                                       63
                                                                                   C.P. Weisel, Ph.D.- 2020
   6. “Multimedia Exposure-Issues, Needs and Advances” at the 7th International Society of
       Exposure Analysis, Session Chair, Research Triangle Park, NC, November 1997.
   7. “Volatile Organic Air Pollutions” at the Annual Meeting of the International Society of
       Environmental Epidemiologist/International Society of Exposure Analysis Joint Conference,
       Session Chair, Boston, MA, August, 1998.
   8. “The Relationship of Indoor Outdoor and Personal Air (RIOPA) Study,” International Society of
       Environmental Epidemiologist/International Society of Exposure Analysis Joint Conference,
       Session Chair, Athens, Greece, September 1999.
   9. “Biomarkers of Exposures” at the Exposure Assessment for Disinfection By-Products in
       Epidemiologic Studies, Session Chair, Ottawa, Canada, May, 2000.
   10. “Exposure Medium - Water” at the Annual Meeting of the International Society of Exposure
       Analysis, Session Chair, Charleston, SC, November, 2001.
   11. “Exposure and Health Interface.” at the Annual Meeting of the International Society of
       Exposure Analysis, Session Chair, Philadelphia, PA October, 2004
   12. “Biomonitoring Methods Development” at the Annual Meeting of the International Society of
       Exposure Analysis, Session Chair, Philadelphia, PA October, 2004
   13. “Advancing the Science: Childhood Asthma and Environmental Exposures at Swimming
       Pools” Workshop Co-Chair, Leuven, Belgium, August 22-23, 2007
   14. “Exposures in Aircraft Cabins – ACER-RITE FAA Center of Excellence” at the Annual Meeting
       of the International Society of Exposure Science, Session Chair, Minneapolis, MN October,
       2009
   15. “Workshop on Exposure Science & Assessment” sponsored by Israel Environmental Health
       Fund, Kfar Maccabiah, Ramat Gan., Israel, January 11-13, 2010
   16. “Exposure in Commercial Aircraft Cabins” at the Annual Meeting of the International Society of
       Exposure Analysis, Session Chair, Cincinnati, OH October, 2014




                                              27
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37943 Filed 07/16/20 Page 59 of
                                       63




                       EXHIBIT 2
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37944 Filed 07/16/20 Page 60 of
                                       63




                                     LIST OF
                                   REFERENCES

    Exhibit          Description

    1                Aug. 14-2019 EGLE 0002603-4 Water Lead Levels of
                     Individual Homes Analyzed for the LCR

    2                Carthan et al. v. Snyder et al., 5:16-cv-10444-JEL-MKM,
                     Fourth Consolidated Amended Class Complaint for Injunctive
                     and Declaratory Relief, Money Damages, and Jury Demand,
                     ECF No. 620-3, PageID.17802-18022 (E.D. Mich. Oct. 5,
                     2018).

    3                City of Flint (2011). 2011 Consumers Annual Report of Water
                     Quality. Water Plant and Facilities. Flint, MI, City of Flint: 4

    4                Clark, B., S. Masters and M. Edwards (2014). "Profile
                     Sampling To Characterize Particulate Lead Risks in Potable
                     Water." Environmental Science & Technology 48(12): 6836-
                     6843

    5                Clark, B. N., S. V. Masters and M. A. Edwards (2015). "Lead
                     Release to Drinking Water from Galvanized Steel Pipe
                     Coatings." Environmental Engineering Science 32(8): 713-721

    6                Deshommes, E., R. C. Andrews, G. Gagnon, T. McCluskey, B.
                     McIlwain, E. Doré, S. Nour and M. Prévost (2016).
                     "Evaluation of exposure to lead from drinking water in large
                     buildings." Water Research 99: 46-55

    7                Dingle, A. (2016). The Flint Water Crisis: What's Really
                     Going On? Chemistry Matters Online, American Chemical
                     Society

    8                Goovaerts, P. (2017). "The drinking water contamination crisis
                     in Flint: Modeling temporal trends of lead level since returning
                     to Detroit water system." Sci Total Environ 581-582: 66-79


                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37945 Filed 07/16/20 Page 61 of
                                       63




    9                Hill, C. P. (2011). Overview of Internal Corrosion Impacts in
                     Drinking Water Distribution Systems: Chapter 1 Overview.
                     AWWA MANUAL M58, American Water Works
                     Association. Chapter 1: 197

    10               Katner, A., K. Pieper, K. Brown, H.-Y. Lin, J. Parks, X. Wang,
                     C.-Y. Hu, S. Masters, H. Mielke and M. Edwards (2018).
                     "Effectiveness of Prevailing Flush Guidelines to Prevent
                     Exposure to Lead in Tap Water." International Journal of
                     Environmental Research and Public Health 15(7): 1537

    11               Kim, E. J. and J. E. Herrera (2010). "Characteristics of lead
                     corrosion scales formed during drinking water distribution and
                     their potential influence on the release of lead and other
                     contaminants." Environmental Science & Technology 44(16):
                     6054-6061

    12               Lytle, D. A., M. R. Schock, K. Wait, K. Cahalan, V. Bosscher,
                     A. Porter and M. Del Toral (2019). "Sequential drinking water
                     sampling as a tool for evaluating lead in flint, Michigan."
                     Water Research 157: 40-54

    13               Mantha, A., M. Tang, K. J. Pieper, J. L. Parks and M. A.
                     Edwards (2020). "Tracking reduction of water lead levels in
                     two homes during the Flint Federal Emergency." Water
                     Research X 7: 100047

    14               Masten, S. J., S. H. Davies and S. P. McElmurry (2016). "Flint
                     Water Crisis: What Happened and Why?" Journal - American
                     Water Works Association 108(12): 22-34

    15               Masten, S. J., S. H. Davies, S.W., Haider, and C.R. McPherson
                     (2019). “Reflection on the Lead and Copper Rule and Lead
                     Levels in Flint’s Water" Journal - American Water Works
                     Association 111(9): 42-55

    16               Miller-Schulze, J. P., C. Ishikawa and J. A. Foran (2019).
                     "Assessing lead-contaminated drinking water in a large
                     academic institution: a case study." Journal of Water and

                                          2
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37946 Filed 07/16/20 Page 62 of
                                       63



                     Health 17(5): 728-736

    17               Pieper, K. J., R. Martin, M. Tang, L. Walters, J. Parks, S. Roy,
                     C. Devine and M. A. Edwards (2018). "Evaluating Water Lead
                     Levels During the Flint Water Crisis." Environmental science
                     & technology 52(15): 8124

    18               Pieper, K. J., M. Tang and M. A. Edwards (2017). "Flint Water
                     Crisis Caused By Interrupted Corrosion Control: Investigating
                     “Ground Zero” Home." Environmental Science & Technology
                     51(4): 2007-2014

    19               Rabin, R. (2008). "The lead industry and lead water pipes "A
                     Modest Campaign"." American Journal of Public Health 98(9):
                     1584-1592

    20               Renner, R. (2010). "Reaction to the solution: lead exposure
                     following partial service line replacement." Environmental
                     Health Perspectives 118(5): A202-A208

    21               Sandvig, A., P. Kwan, G. Kirmeyer, B. Maynard, D. Mast, R.
                     T. Rhodes, S. Trussell, A. Cantor and A. Prescott (2008).
                     Contribution of service line and plumbing fixtures to lead and
                     copper rule compliance issues, AWWA Research Foundation
                     and US EPA. 91229: 523

    22               Schock, M. R. (1990). "Causes of temporal variability of lead
                     in domestic plumbing systems." Environmental Monitoring
                     and Assessment 15(1): 59-82

    23               Schock, M. R. and F. G. Lemieux (2010). "Challenges in
                     addressing variability of lead in domestic plumbing." Water
                     Science & Technology: Water Supply 10(5): 793-799

    24               Schock (2020) Deposition of Michael R. Schock, In re: Flint
                     Water Cases, 5:16-cv-10444-JEL-MKM, Vol. I (transcript
                     May 5, 2020), Vol. II (transcript May 6, 2020).

    25               Torrice, M. (2016). How Lead Ended Up In Flint’s Tap Water.
                     Chemical and Engineering News, American Chemistry

                                          3
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-136, PageID.37947 Filed 07/16/20 Page 63 of
                                       63



                     Society. 94: 26-29

    26               Triantafyllidou, S. and M. Edwards (2012). "Lead (Pb) in Tap
                     Water and in Blood: Implications for Lead Exposure in the
                     United States." Critical Reviews in Environmental Science and
                     Technology 42(13): 1297-1352

    27               US Congress (June 19, 1986). Safe Drinking Water Act
                     Amendments of 1986. Public Law 99-339. U. S. Congress.
                     Federal Registry: 26

    28               USEPA (2016a). Optimal Corrosion Control Treatment
                     Evaluation Technical Recommendations for Primacy Agencies
                     and Public Water Systems. US Environmental Protection
                     Agency: Office of Water. (4606M), USEPA

    29               USEPA (2016b). Quick Guide To Drinking Water Sample
                     Collection. US Environmental Protection Agency:. Golden,
                     CO: Pages: 20

   30                USEPA. (2017, 19January 2017 ). "Basic Information about
                     Lead in Drinking Water." US Environmental Protection
                     Agency: snapshot. Retrieved 5-25-2020, 2020, from
                     https://19january2017snapshot.epa.gov/ground-water-and-
                     drinking-water/basic-information-about-lead-drinking-
                     water_.html

   31                USEPA (2018). 3Ts for Reducing Lead in Drinking Water in
                     Schools and Child Care Facilities: A Training, Testing, and
                     Taking Action Approach, Revised Manual. US Environmental
                     Protection Agency: Office of Ground Water and Drinking
                     Water: EPA 815-B-18-007 Pages:106

   32                VATECH_00212274 Water Lead Levels of Individual Home
                     in Flint Collected During the Flint Water Crisis and Analyzed
                     at Virginia Polytechical Insitute and State University




                                          4
